                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law      Statute of Limitations                                            Privity Requirement           Cause of Action Elements              Available Damages        Other
                                                               Limitations
ALABAMA              4 years from sale.              A cause of action accrues       Yes. Privity required where        In general, a plaintiff can       Damages proximately caused
                                                     when the breach occurs,         alleging purely economic           maintain an action predicated     by breach.
                     Ala. Code § 7-2-725             regardless of the aggrieved     injury.                            upon on a breach of the
                                                     party’s lack of knowledge of                                       implied warranty of               Ala.Code 1975, § 7– 2–
                                                     the breach. A breach of         Kidd v. Kilpatrick Chevrolet,      merchantability with proof of     314(1).
                                                     warranty occurs when tender     Inc., 613 So.2d 336, 338           (1) a warranty, (2) a breach,
                                                     of delivery is made, except     (Ala.1993) (“Alabama has           and (3) damages resulting from
                                                     that where a warranty           abolished privity requirements that breach.
                                                     explicitly extends to future    in actions involving personal
                                                     performance of the goods and    injuries, but actions where the Collins v. Novartis Pharm.
                                                     discovery of the breach must    claim alleges purely economic Corp., No. 2:08-CV-438-
                                                     await the time of such          injury, such as this case, privity MHT-PWG, 2015 WL 178157,
                                                     performance the cause of        is still required.”)               at *3 (M.D. Ala. Jan. 14, 2015)
                                                     action accrues when the                                            report and recommendation
                                                     breach is or should have been                                      adopted in part, No.
                                                                                                                        2:08CV438-MHT, 2015 WL
                                                     discovered; however, a cause                                       2183700 (M.D. Ala. May 11,
                                                     of action for damages for                                          2015)
                                                     injury to the person in the
                                                     case of consumer goods shall
                                                     accrue when the injury
                                                     occurs.
                                                     Ala. Code § 7-2-725
ALASKA               4 years from date of tender     “We have created a discovery    Privity not required.            “AS 45.02.314(b)(3) provides        Difference in value
                                                     rule-which might be seen as a                                    that there is an implied            between value at time of
                     Alaska Stat. Ann. §             tolling rule-for certain tort   Morrow v. new Moon Homes,        warranty in a contract that the     acceptance and what value
                     45.02.725 (West)                causes of action. See           Inc, 548 P.2d 279, 289           goods shall be merchantable if      would have been if goods
                                                     Gudenau & Co. v. Sweeney        (Alaska 1976)                    the seller is a merchant with       were as warranted.
                                                     Ins., 736 P.2d 763, 766-67                                       respect to goods of that kind.
                                                     (Alaska 1987); Greater Area                                      Minimally, goods to be              Alaska Stat. Ann. §
                                                     Inc. v. Bookman, 657 P.2d                                        merchantable must be fit for        45.02.714 (West)
                                                     828, 829-30 (Alaska 1982).                                       the ordinary purposes for
                                                     However, we have never                                           which such goods are used.”
                                                     extended the discovery rule                                      AS 45.02.314(b)(3).
                                                     to contract causes of action
                                                     for breach of warranty under                                     Bradley v. Alaska Sales &
                                                     the U.C.C. To do so would                                        Serv., Inc., No. 5533, 1982 WL
                                                     effectively repeal AS                                            889004, at *2 (Alaska Oct. 27,
                                                     45.02.725(b)”                                                    1982)

                                                     Armour v. Alaska Power
                                                     Auth., 765 P.2d 1372, 1375
                                                     (Alaska 1988)
ARIZONA              4 years accruing from time of   No discovery rule tolling.      Yes. Privity required for UCC   “The issue of breach of implied      Difference in value
                     purchase.                       A.R.S. § 47-2314(B)(3);         claims and purely economic      warranty here depends on             between value at time of
                                                     A.R.S. § 47-2725(A,B).          damages.                        virtually the same elements as       acceptance and what value
                     A.R.S. § 47-2314(B)(3);                                                                         the strict liability claim,          would have been if goods
                     A.R.S. § 47-2725(A,B).          Moses v. Nordic Boats, No. 1 Flory v. Silvercrest Indus., Inc., namely the existence of a            were as warranted.
                                                     CA-CV 07-0775, 2008 WL       129 Ariz. 574, 579, 633 P.2d       defect at the time of sale and
                                                     4672300 (Ariz. Ct. App. Oct. 383, 388 (1981)( Although we the defect causing damages                 A.R.S. § 47-2714
                                                     16, 2008)                    allow recovery for “breach of      during ordinary use.”
                                                                                  implied warranty” without
Page 1 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                       Tolling of Statute of
         State Law       Statute of Limitations                                            Privity Requirement             Cause of Action Elements             Available Damages            Other
                                                           Limitations
                                                                                      privity under the theory of         Dietz v. Waller, 141 Ariz. 107,
                                                                                      strict liability, plaintiffs cannot 112, 685 P.2d 744, 749 (1984)
                                                                                      recover purely economic
                                                                                      damages under that theory.
                                                                                      And although we allow
                                                                                      recovery for purely economic
                                                                                      damages for breach of U.C.C.
                                                                                      warranties, plaintiffs cannot
                                                                                      recover under that theory from
                                                                                      Silvercrest due to their lack of
                                                                                      privity with that defendant.)
ARKANSAS             4 years beginning from date   “There are two exceptions to       Not required.                     “Under Arkansas law, to             Difference in value between
                     of purchase.                  the four-year limitations                                            recover for breach of implied       value at time of acceptance
                                                   period, but neither exception      Ark. Code Ann. § 4-86-101         warranty of merchantability,        and what value would have
                     Ark.Code Ann. § 4–2–725.      applies in the Carrells’ case.     (West) (Breach of warranty        plaintiffs must prove that they     been if goods were as
                                                   First, § 7–2–725(2) allows a       extends to anyone                 sustained damages, that goods       warranted.
                                                   tolling of the period if a         manufacturer or seller “might     sold were not ‘merchantable,’
                                                   warranty explicitly extends it     reasonably have expected to       that is, fit for ordinary purpose   Ark.Code Ann. § 4– 2–714.
                                                   to cover future performance        use, consume, or be affected      for which such goods are used,
                                                   of the goods. This provision       by the goods.”)                   that unmerchantable condition
                                                   would allow the Carrells to        Bluewater Yacht Sales, Inc. v.    proximately caused
                                                   file a claim for breach of their   Liberty Coach, Inc., No.          damages,and that plaintiffs
                                                   express warranty, but it does      CIVIL 07-3039, 2009 WL            were persons whom defendants
                                                   not cover an implied               1684454, at *4 (W.D. Ark.         might reasonably expect to use
                                                   warranty. Wright v. Cutler–        June 12, 2009) (breach of         or be affected by the goods.
                                                   Hammer, Inc., 358 So.2d 444        warranty as subset of breach of “A.C.A. § 4–2–607(3)(a)
                                                   (Ala.1978). Second, if             contract and no privity
                                                   Masonite had delivered a           required)
                                                   consumer good that had
                                                   caused a personal injury, the
                                                   statutory limitations period
                                                   would run from the time of
                                                   the injury.”
                                                   Carrell v. Masonite Corp.,
                                                   775 So. 2d 121, 124 (Ala.
                                                   2000)
CALIFORNIA           4 years from date of sale.    “Discovery and reporting of        Privity required                  A plaintiff claiming breach of      The measure of the buyer’s
                                                   latent defects which existed at                                      implied warranty of                 damages in an action under
                     Cal. Civ. Code § 2725         the time of purchase but did       U.S. Roofing, Inc. v. Credit      merchantability must show that      this section shall include the
                                                   not present themselves until       Alliance Corp., 228 Cal.          the product ‘did not possess        rights of replacement or
                                                   after the one- year period is      App.3d 1431, 1441 (“Vertical      even the most basic degree of       reimbursement as set Civil
                                                   not restricted to the one- year    privity is a prerequisite in      fitness for ordinary use.’          Code §1793.2(d).; 2) Where
                                                   implied warranty period.”          California for recovery on a                                          the buyer has accepted the
                                                   Mexia v. Rinker Boat Co., Inc.     theory of breach of the implied Cholakyan v. Mercedes-Benz            goods, Sections 2714 and
                                                   (2009) 174 Cal.App.4th 1297,       warranties of fitness and       USA, LLC, 796 F. Supp. 2d             2715 of the Commercial
                                                   1304–1305. “In the case of a       merchanta bility.”);            1220, 1241 (C.D. Cal. 2011)           Code shall apply, and the
                                                   latent defect, a product is                                                                              measure of damages shall
                                                   rendered unmerchantable, and                                                                             include the cost of repairs
                                                   the warranty of                                                                                          necessary to make the goods
                                                   merchantability is breached,                                                                             conform.
                                                   by the existence of the unseen
Page 2 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                        Tolling of Statute of
         State Law      Statute of Limitations                                            Privity Requirement           Cause of Action Elements           Available Damages          Other
                                                             Limitations
                                                    defect, not by its subsequent
                                                    discovery.” Id. at p. 1305
COLORADO             4 years from date of purchase. “They seek to rely upon the       The privity obstacle that was   Colo. Rev. Stat. Ann. § 4-2-     Difference in value between
                                                    repair doctrine enunciated by     formerly a problem in warranty 314 (West)                        value at time of acceptance
                     Colo. Rev. Stat. Ann. § 4-2-   this court in Colorado–Ute        cases appears to be effectively                                  and what value would have
                     725 (West)                     Electric Association, Inc. v.     eliminated Hiigel v. Gen.                                        been if goods were as
                     Loughridge v. Goodyear Tire Envirotech Corp., 524                Motors Corp., 190 Colo. 57,                                      warranted.
                     & Rubber Co., 192 F. Supp.     F.Supp. 1152, 1155                67, 544 P.2d 983, 990-91
                                                                                                                                                       Colo. Rev. Stat. Ann. § 4-2-
                     2d 1175, 1181 (D. Colo. 2002) (D.Colo.1981). *471 There,         (1975) (dissenting opinion)
                                                                                                                                                       714 (West)
                                                    Judge Carrigan expounded
                                                    two related doctrines, firstly    The only Colorado cases which
                                                    that unsuccessful efforts at      have imposed the privity
                                                    repair will in themselves serve   requirements were cases
                                                    to toll the statute of            dealing with implied warranties
                                                    limitations and secondly the      of merchantability by builder-
                                                    broader principle that            vendors of newly constructed
                                                    repeated assurances by a          buildings. Bradford v. Bendix-
                                                    seller to stand by its            Westinghouse Auto. Air Brake
                                                    warranties will operate so as     Co., 33 Colo. App. 99, 108,
                                                    to create an estoppel,            517 P.2d 406, 411 (1973)
                                                    preventing the latter from
                                                    relying upon the statute of
                                                    limitations”
                                                    Richard O’Brien Companies
                                                    v. Challenge-Cook Bros., 672
                                                    F. Supp. 466, 470-71 (D.
                                                    Colo. 1987)
CONNECTICUT          4 years                        Repair and replacement            Split of authority under UCC   “[A] plaintiff must prove (1)     Difference in value between
                                                    clauses do not ipso facto toll    whether privity required for   that a merchant sold goods, (2)   value at time of acceptance
                     Conn.Gen.Stat. s 42a-2-        the statute:                      breach of warranty claims.     which were not                    and what value would have
                     725(1)                                                                                          “merchantable” at the time of     been if goods were as
                                                    Consequently, they too have Quadrini v. Sikorsky Aircraft        sale, and (3) injury and          warranted.
                                                    held that a promise to repair Div., 505 F. Supp. 1049, 1052 damages to the plaintiff or his
                                                    or replace, unless it contains (D. Conn. 1981) (Under            property (4) [were] caused        § 42a-2-714
                                                    express language to the          Connecticut law, employees of approximately and in fact by
                                                    contrary, is not a promise of buyer of product were not          the defective nature of the
                                                    future performance with          precluded by lack of privity    goods, and (5) [that] notice
                                                    respect to § 42a-2-725(2) ...    from maintaining contractual    [was given] to the seller of
                                                    Accordingly, we reject the       breach of warranty claims       injury.”
                                                    plaintiffs’ contention that the against manufacturer where,
                                                    repair or replacement clause under the circumstances of the Standard Structural Steel Co.
                                                    in the purchase agreement        case, alternative remedies were v. Bethlehem Steel Corp., 597
                                                    tolls the running of the statute not available to them.); cf     F. Supp. 164, 187 (D. Conn.
                                                    of limitations under § 42a-2- Ferguso nv. Sturn , Ruger &        1984)
                                                    725. Heibeck v. Chrysler,        Co., 524 F.Supp. 1042, 1048
                                                    LLC, No.                         (D. Conn.1981)(requiri ng
                                                                                     privity)
                                                    CV075006908, 2008 WL
                                                    4633696, at *4 (Conn. Super.
                                                    Ct. Sept. 24, 2008)


Page 3 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                              Privity Requirement            Cause of Action Elements        Available Damages                   Other
                                                               Limitations
DELAWARE             4 years from date of purchase   No-The “time of discovery          Privity required.            Those elements were identified    Difference in value between
                                                     rule,” recognized in other                                      as: “(1) that a merchant sold     value at time of acceptance
                     6 Del. C. § 2–725               contexts, has not been        However, plaintiff was not a      the goods; (2) that such goods    and what value would have
                                                     extended to warranty actions. party to any contract with        were not ‘merchantable’ at the    been if goods were as
                                                     Elmer v. Tenneco              Gretz, and privity of contract is time of the sale; (3) that the    warranted. 6 Del.C. § 2-714
                                                                                   essential in order to recover for plaintiff was damaged; (4) that
                                                     S&R Associates, L.P. v. Shell breach of warranty, as was        the damage was caused by the      Del. Code Ann. tit. 6, § 2-
                                                     Oil Co., 725 A.2d 431, 435    decided in Barni v. Kutner,       breach of warrant of              714 (West)
                                                     (Del. Super. 1998)            1950, 6 Terry 550, 76 A.2d        merchantability; and (5) that
                                                                                   801. The rule of the Barni case the seller had notice of the
                                                                                   still appears to be the majority damage
                                                                                   rule in other jurisdictions
                                                                                                                     Reybold Grp., Inc. v.
                                                                                   Behringer v. William Gretz        Chemprobe Techs., Inc., 721
                                                                                   Brewing Co., 53 Del. 365, 370, A.2d 1267, 1269 (Del. 1998)
                                                                                   169 A.2d 249, 252 (Del. Super.
                                                                                   1961)
DISTRICT OF          4 years from sale.              No discovery rule tolling.         Privity not required.             § 28:2-314.                  Difference in value between   Manifestation of defect not
COLUMBIA                                                                                                                                               value at time of acceptance   necessary. Quality Air Servs.,
                     D.C. Code Ann. § 28:2-          Until the District of Columbia     “Warranty liability for        D.C. Code Ann. § 28:2-          and what value would have     LLC v. Milwaukee Valve Co.,
                     725 (West)                      Court of Appeals rules             defectively manufactured       314 (West)                      been if goods were as         671 F. Supp. 2d 36 (D.D.C.
                                                     otherwise, the discovery rule      products “should no longer be                                  warranted.                    2009) (buyer of valves could
                                                     does not apply to determine        dependent upon any contractual                                                               recover for implied warranty
                                                     when the statute of limitations    relationship between the                                       § 28:2-714                    of merchantability where
                                                     begins to run for breach of        manufacturer and the ultimate                                                                valves had not actually failed
                                                     warranty products liability        consumer or user.” Payne v.                                                                  yet, but several had broken).
                                                     claims. Rather, under the          Soft Sheen Products, Inc., 486
                                                     statutory provision, the statute   A.2d 712, 719 (D.C. 1985)
                                                     of limitations accrues when
                                                     tender of delivery of the
                                                     warrantied product is made
                                                     Long v. Sears Roebuck & Co.,
                                                     877 F. Supp. 8, 14 (D.D.C.
                                                     1995)
FLORIDA              4 years                       “Plaintiff’s allegations             Privity required.                 West’s F.S.A. § 672.314      Difference in value between
                                                   amount to a claim of mere                                                                           value at time of acceptance
                     Tech. Packaging, Inc. v. UCB “nondisclosure” which, under          David v. Am. Suzuki Motor                                      and what value would have
                     Films, Inc., No. 8:03-CV-714- Florida law, is legally              Corp., 629 F. Supp. 2d 1309                                    been if goods were as
                     T-30TBM, 2004 WL 5639769, insufficient to toll the statute         (S.D. Fla. 2009) (Florida law                                  warranted.
                     at *3 (M.D. Fla. Dec. 21,     of limitations. See id. at *17–      requires privity of contract to
                     2004)                         18. Plaintiff cannot invoke the      sustain a breach of implied                                    Fla. Stat. Ann. § 672.714
                                                   doctrine of fraudulent               warranty claim)                                                (West)
                                                   concealment or otherwise toll    Mesa v. BMW of N. Am., LLC,
                                                   the applicable statute of        904 So.2d 450, 458
                                                   limitations as to her claims.”   (Fla.Dist.Ct.App.2005)
                                                     Speier-Roche v. Volksw Agen (“Under Florida law, a
                                                     Grp. of Am. Inc., No. 14-      plaintiff cannot recover
                                                     20107-CIV, 2014 WL             economic losses for breach of
                                                     1745050, at *7 (S.D. Fla. Apr. implied warranty in the
                                                     30, 2014)                      absence of privity.”)


Page 4 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                          Privity Requirement             Cause of Action Elements              Available Damages                       Other
                                                              Limitations
GEORGIA              4 years from date of sale       No tolling based on discovery Privity required.                   Implied warranty:                   Difference in value between
                     O.C.G.A. § 11–2– 725(1),        of defect.                                                        merchantability; usage of           value at time of acceptance
                     Wal–Mart Stores, Inc. v.                                       In Georgia, a warranty of          trade                               and what value would have
                     Wheeler, 262 Ga.App. 607,       Everhart v. Rich’s, Inc., 128 merchantability “clearly arises                                         been if goods were as
                     586 S.E.2d 83, 87–88 (2003)     Ga.App. 319, 196 S.E.2d 475, out of a contract of sale of         Ga. Code Ann. § 11-2-314            warranted.
                                                     476 (1973) (statute of         goods, [and] can only run to a     (West)
                                                     limitations began to run on    buyer who is in privity of                                             Ga. Code Ann. § 11-2-714
                                                     implied-warranty claim when contract with the seller.”                                                (West)
                                                     the goods were delivered,      Chaffin v. Atlanta Coca Cola
                                                     absent any explicit extension Bottling, Co., 127 Ga.App.
                                                     of the warranty to future      619, 194 S.E.2d 513, 515
                                                     performance).                  (1972); see Keaton v. A.B.C.
                                                                                    Drug Co., 266 Ga. 385, 467
                                                     “Therefore, all of Plaintiffs’ S.E.2d 558, 560–61 (1996)
                                                     implied-warranty claims are (“Georgia law establishes that
                                                     barred by the statute of       in order to recover under a
                                                     limitations, providing an      theory of breach of implied
                                                     additional reason for the      warranty of merchantability, a
                                                     Court to dismiss those         plaintiff must have privity with
                                                     claims.”)                      the seller.”).
                                                     McCabe v. Daimler AG, 948 Monticello v. Winnebago
                                                     F. Supp. 2d 1347, 1361-62      Indus., Inc., 369 F. Supp. 2d
                                                     (N.D. Ga. 2013)                1350, 1361 (N.D. Ga. 2005)
HAWAII               4 years.                        Accrues when breach occurs,    Privity not required.              In a breach of implied warranty     Difference in value between
                                                     which is when tender of                                           of merchantability claim,           value at time of acceptance
                      Hawaii Rev.Stat. § 490:2–      delivery is made.              Stoebner Motors, Inc. v.           Plaintiff must show (1) the         and what value would have
                     725(1); Holliday v. Bell                                       Automobili Lamborghini             seller is a merchant of such        been if goods were as
                     Helicopters Textron, Inc., 747 Hawaii Rev. Stat. § 490:2-      S.P.A., 459 F. Supp. 2d 1028,      goods, and (2) the product was      warranted. HRS § 490:2-714
                     F. Supp. 1396, 1398 (D. Haw. 725                               1035 (D. Haw. 2006)                defective or unfit for the
                     1990)                                                                                             ordinary purpose for which it is    Haw. Rev. Stat. Ann. § 490:2-
                                                                                                                       used. Hawai’i Revised Statute       714 (West)
                                                                                                                       (HRS) § 490:2-314 (1993);
                                                                                                                       Neilsen v. Am. Honda Motor
                                                                                                                       Co., 92 Haw. 180, 190, 989
                                                                                                                       P.2d 264, 274 (Ct. App. 1999)
IDAHO                4 years after the goods are     Accrues when breach occurs,    Privity required.                  “In a warranty cause of action,     Difference in value between     Implied warranties for
                     delivered.                      which is when tender of                                           the burden is on the plaintiff to   value at time of acceptance     economic loss sound in
                                                     delivery is made.              “Privity of contract is required   show the existence of a             and what value would have       contract principles and not
                     I.C. § 28-2-725(2);Puckett v.                                  in a contract action to recover    particular warranty, that the       been if goods were as           tort. Law of contracts, and
                     Oakfabco, Inc., 132 Idaho       I.C. § 28-2-725                economic loss for breach of        warranty was breached, and          warranted.                      not law of torts, should
                     816, 824, 979 P.2d 1174,                                       implied warranty, potentially      that damage was proximately                                         control actions for purely
                     1182 (1999)                                                    unless the application of this     caused by the alleged breach.”      I.C. § 28-2-714                 economic losses from breach
                                                                                    rule would have the effect of                                                                          of implied warranties, and
                                                                                    unfairly prejudicing the           Dickerson v. Mountain View                                          breach of implied warranty
                                                                                    plaintiff”                         Equip. Co., 109 Idaho 711,                                          actions for purely economic
                                                                                                                       714, 710 P.2d 621, 624 (Ct.                                         losses must be viewed in
                                                                                    Am. W. Enterprises, Inc. v.        App. 1985) I.C. § 28-2-314
                                                                                    CNH, LLC, 155 Idaho 746,                                                                               contract setting with relevant
                                                                                    752, 316 P.3d 662, 668 (2013)      Idaho Code Ann. § 28-2-314                                          contract principles
                                                                                                                       (West)                                                              Adkison Corp. v. Am. Bldg.
                                                                                                                                                                                           Co., 107 Idaho 406, 690
Page 5 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                               Privity Requirement             Cause of Action Elements              Available Damages                     Other
                                                              Limitations
                                                                                                                                                                                                P.2d 341 (1984)
ILLINOIS             4 years from date of sale        No tolling.                        Privity required. We view          “To state a claim for breach of    Difference in value between
                                                                                         judicial intervention              implied warranty of                value at time of acceptance
                     810 ILCS 5/2-725                 “A breach of an implied            unnecessary in view of the         merchantability, “plaintiffs       and what value would have
                                                      warranty is complete when a        legislative concern expressed      must allege that (1) the           been if goods were as
                                                      defective product is               by certain enactments in this      defendant sold goods that were     warranted.
                                                      delivered, and the statute of      field which we will discus         not merchantable at the time of
                                                      limitations begins running at                                         sale; (2) the plaintiff suffered   810 ILCS 5/2-714
                                                      delivery, even if the buyer        Szajna v. Gen. Motors Corp.,       damages as a result of the
                                                      could not discover the defect      115 Ill. 2d 294, 311, 503          defective goods; and (3) the
                                                      until later.” Ridle v. Sprayrite   N.E.2d 760, 767 (1986)             plaintiff gave the defendant
                                                      Mfg. Co., 198 Ill.App.3d 597,                                         notice of the defect.”
                                                      144 Ill.Dec. 753, 555 N.E.2d       Under Illinois law, privity of
                                                      1272, 1273 (1990)                  contract is a prerequisite to      Pressalite Corp. v. Matsushita
                                                                                         recover economic damages for       Elec. Corp. of Am., No. 02 C
                                                                                         a breach of implied warranty.      7086, 2003 WL 1811530, at *4
                                                                                         See Rothe v. Maloney Cadillac,     (N.D. Ill. Apr. 4, 2003)
                                                                                         Inc., 119 Ill.2d 288, 116
                                                                                         Ill.Dec. 207, 518 N.E.2d 1028,
                                                                                         1029– 30 (1988).
                                                                                         Doll v. Ford Motor Co., 814 F.
                                                                                         Supp. 2d 526, 539 (D. Md.
                                                                                         2011)
INDIANA              4 years from date of sale.       Fraudulent concealment tolls       Not required.                      Ind.Code § 26–1–2– 314(1)          “The remedy for breach of
                                                      statute of limitations.                                                                                  implied warranty of
                     Ind. Code Ann. § 26-1-2-725                                         Indiana law does not require                                          merchantability is in most
                     (West)                           Olcott Int’l & Co., Inc. v.        vertical privity between a                                            cases, including this one, the
                                                      Micro Data Base Sys., 793          consumer and a manufacturer                                           difference between ‘the value
                                                      N.E.2d 1063, 1072 (Ind. Ct.        as a condition to a claim by the                                      of the goods accepted and the
                                                      App. 2003)                         consumer for implied warranty                                         value they would have had if
                                                                                         of merchantability breach.                                            they had been as warranted.’
                                                                                         Hyundai Motor Am., Inc. v.                                            I.C. § 26–1–2– 714(2).”
                                                                                         Goodin, 822 N.E.2d 947 (Ind.                                          Hyundai Motor Am., Inc. v.
                                                                                         2005)                                                                 Goodin, 822 N.E.2d 947, 959
                                                                                                                                                               (Ind. 2005)
IOWA                 5 years from date of sale        No. Discovery rule                 Privity required for purely        I.C.A. § 554.2314                  Difference between “the
                                                      inapplicable to implied            economic loss.                                                        value of the goods accepted
                     “In Iowa, a five-year statute of warranty actions.                                                     Iowa Code Ann. § 554.2314          and the value they would
                     limitations governs actions for                                     “In summary, we hold that a        (West)                             have had if they had been as
                     breach of implied warranty.      City of Carlisle v. Fetzer, 381    purchaser may not maintain a                                          warranted.”
                     Iowa Code § 614.1(4)”            N.W.2d 627, 629 (Iowa 1986)        suit for breach of implied
                                                                                         warranties by a remote                                                I.C.A. § 554.2714
                     Merriam v. Samuelson Farms,                                         manufacturer where the only
                     Inc., 780 N.W.2d 248 (Iowa                                          damages sought are for
                     Ct. App. 2010)                                                      consequential economic loss”
                                                                                         Tomka v. Hoechst Celanese
                                                                                         Corp., 528 N.W.2d 103, 108
                                                                                         (Iowa 1995)


Page 6 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                           Privity Requirement              Cause of Action Elements             Available Damages                       Other
                                                              Limitations
KANSAS               4 years from date of tender.    Doctrine of equitable           Privity required where just         “To demonstrate a breach of        Kan. Stat. Ann. § 84-2-714      Manifestation of defect not
                                                     estoppel applies to statute of economic loss.                       the implied warranty of            (West)                          required for class
                     Kan. Stat. Ann. § 84-2-725      limitations applicable to sales                                     merchantability, a plaintiff                                       certification.
                     (West)                          contracts.                      “Kansas law is clear: the           must show that the purchased
                                                                                     ‘implied warranties of fitness      goods were defective, that the                                     Nieberding v. Barrette
                                                     Mem. Hosp. v. Carrier Corp., and merchantability are not            defect was present when the                                        Outdoor Living, Inc., 302
                                                     844 F.Supp. 712, 718 (D.        extended to a remote seller or      goods left the seller’s control,                                   F.R.D. 600, 612 (D. Kan.
                                                     Kan. 1994)                      manufacturer of an allegedly        and that the defect caused the                                     2014), appeal dismissed
                                                                                     defective product, which is not     injury sustained by the                                            (Sept. 25, 2015)
                                                                                     inherently dangerous, for only      plaintiff.”
                                                                                     economic loss suffered by a
                                                                                     buyer who is not in contractual     Hodges v. Johnson, 288 Kan.
                                                                                     privity with the remote seller or   56, 68, 199 P.3d 1251, 1261
                                                                                     manufacturer.’”                     (2009)
                                                                                     Limestone Farms, Inc. v. Deere Kan. Stat. Ann. § 84-2-314
                                                                                     & Co., 29 Kan. App. 2d 609,    (West)
                                                                                     614, 29 P.3d 457, 461 (2001)
                                                                                     (internal citation omitted)
KENTUCKY             4 years from date of tender.    Accrues when breach occurs,     Privity required.                   Ky. Rev. Stat. Ann. § 355.2-       Difference between value of
                                                     which is when tender of                                             314 (West)                         goods received and value if
                     Ky. Rev. Stat. Ann. § 355.2-    delivery is made.               “Asserting a claim based upon                                          as warranted.
                     725 (West)                                                      an implied warranty must
                                                     Ky. Rev. Stat. Ann. § 355.2-    establish that it enjoyed privity                                      Ky. Rev. Stat. Ann. § 355.2-
                                                     725.                            of contract with the defendant-                                        714 (West)
                                                                                     seller against whom the
                                                                                     implied warranty claim is
                                                                                     asserted.”
                                                                                     Brown Sprinkler Corp. v.
                                                                                     Plumbers Supply Co., 265
                                                                                     S.W.3d 237, 240 (Ky. Ct. App.
                                                                                     2007)
LOUISIANA            4 years from date of sale, or   Statute is interrupted when     Not required.                       The thing sold must be             Cost of repair to make          Manifestation of defect not
                     one year from day defect        the seller accepts the thing                                        reasonably fit for its ordinary    product quality of what was     required.
                     discovered, whichever occurs    for repairs and commences       “Louisiana has aligned itself       use.                               warranted.
                     first.                          anew from the day he tenders    with the consumer-protection                                                                           “declaration made by the
                                                     it back to the buyer or         rule, by allowing a consumer        La. Civ. Code Ann. 2524.           Dixie Roofing Co. of            seller that the object sold has
                     La. Civ. Code Ann. art. 2534    notifies the buyer of his       without privity to recover,                                            Pineville v. Allen Par. Sch.    some quality, which it does
                                                     refusal or inability to make    whether the suit be strictly in                                        Bd., 95-1526 (La. App. 3 Cir.   not possess, gives rise to an
                                                     the required repairs.           tort or upon implied warranty”                                         5/8/96), 690 So. 2d 49, 56      action in redhibition, if this
                                                                                                                                                            writ denied, 96-2084 (La.       quality was the principal
                                                     La. Civ. Code Ann. Art.         Media Prod. Consultants, Inc.                                          11/8/96), 683 So. 2d 276 and    motive for the buyer’s
                                                     2534                            v. Mercedes-Benz of N. Am.,                                            writ denied, 96-2100 (La.       purchase. This action lies
                                                                                     Inc., 262 La. 80, 90, (1972)                                           11/8/96), 683 So. 2d 277        even though such quality
                                                                                                                                                                                            does not constitute a vice or
                                                                                                                                                                                            defect.”
                                                                                                                                                                                            Dixie Roofing Co. of
                                                                                                                                                                                            Pineville v. Allen Par. Sch.
                                                                                                                                                                                            Bd., 95-1526 (La. App. 3 Cir.
                                                                                                                                                                                            5/8/96), 690 So. 2d 49, 54
                                                                                                                                                                                            writ denied, 96-2084 (La.
                                                                                                                                                                                            11/8/96), 683 So. 2d 276 and
Page 7 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                           Tolling of Statute of
         State Law       Statute of Limitations                                                Privity Requirement            Cause of Action Elements         Available Damages                     Other
                                                               Limitations
                                                                                                                                                                                          writ denied, 96-2100 (La.
                                                                                                                                                                                          11/8/96), 683 So. 2d 277
MAINE                4 years from date of sale.        Accrues when breach occurs, No authority found regarding             Me. Rev. Stat. tit. 11, § 2-   Difference in value received
                                                       regardless of knowledge.     privity.                                314                            and value of product as
                     Me. Rev. Stat. tit. 11, § 2-725   Breach occurs when tender of                                                                        warranted.
                                                       delivery is made.
                                                                                                                                                           11 M.R.S.A. § 2-714
                                                       11 M.R.S.A. § 2-725.
MARYLAND             4 years from date of sale.        Under Maryland law, the            Privity not required.           MD Code, Commercial Law, § Value of difference between
                                                       statute of limitations                                             2-314                      accepted goods and as good
                     Md. Code Ann., Com. Law §         governing warranty claims is       “(b) Any previous requirement                              would have been warranted.
                     2-725 (West)                      tolled if “a cause of action is    of privity is abolished as
                                                       kept from a party by the fraud     between the buyer and the                                  Md. Code Ann., Com. Law §
                                                       of an adverse party.”              seller in any action brought by                            2-714 (West)
                                                       Md.Code Ann., Cts. & Jud.          the buyer.
                                                       Proc. § 5–203                Md. Code Ann., Com. Law §
                                                       Doll v. Ford Motor Co., 814 2-314 (West)
                                                       F. Supp. 2d 526, 536 (D. Md.
                                                       2011)
MASSACHUSETTS        4 years from date of sale.        Equitable estoppel applicable      Privity not required for          M.G.L.A. 106 § 2-314           Difference between value of
                                                       if prove “that the defendants      consumers, but remains                                           goods accepted and value if
                     Mass. Gen. Laws Ann. ch.          made representations they          required in commercial                                           warranted.
                     106, § 2-725 (West)               knew or should have known          transactions.
                                                       would induce plaintiffs to put                                                                      Mass. Gen. Laws Ann. ch.
                                                       off bringing a suit and that the   We conclude that a buyer of                                      106, § 2-714 (West)
                                                       plaintiffs did in fact delay in    consumer goods has the right to
                                                       reliance on the                    maintain an action for breach
                                                       representations.” Coady v.         of the implied warranty of
                                                       Marvin Lumber & Cedar Co.,         merchantability against the
                                                       167 F.Supp.2d 166, 171 (D.         manufacturer of that product.
                                                       Mass. 2001)                        Jacobs v. Yamaha Motor
                                                                                          Corp., U.S.A., 420 Mass. 323,
                                                                                          331, 649 N.E.2d 758, 763
                                                                                          (1995)
                                                                                          “Irish Venture, Inc. v.
                                                                                          Fleetguard, Inc., 270
                                                                                          F.Supp.2d 84, 87
                                                                                          (D.Mass.2003) (“privity of
                                                                                          contract is required in implied
                                                                                          warranty claims regarding
                                                                                          commercial transactions”);
                                                                                          W.R. Constr. & Consulting,
                                                                                          Inc. v. Jeld–Wen, Inc., 2002
                                                                                          WL 31194870, at * 7 (D.Mass.
                                                                                          Sept.20, 2002) (unpublished
                                                                                          opinion) (“Thus, it appears a
                                                                                          contract-based breach of
                                                                                          warranty claim involving a
                                                                                          commercial transaction still

Page 8 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                       Tolling of Statute of
         State Law       Statute of Limitations                                          Privity Requirement              Cause of Action Elements        Available Damages         Other
                                                           Limitations
                                                                                    requires privity of contract.”).”
                                                                                    Cruickshank v. Clean Seas Co.,
                                                                                    346 B.R. 571, 580-81 (D. Mass.
                                                                                    2006)
MICHIGAN             4 years from sale.            No tolling absent explicit       Privity required.                   Mich. Comp. Laws Ann. §       Difference between value
                                                   warranty. M.C.L. section                                             440.2314 (West)               of goods accepted and value
                     Mich. Comp. Laws Ann. §       440.2725(2) makes clear that     “As to the privity requirement,                                   if warranted.
                     440.2725 (West)               in order for the statute of      this Court stands with the
                                                   limitations to toll only when    numerous other judges in the                                      Mich. Comp. Laws Ann. §
                                                   the breach was or should have    Eastern and Western Districts                                     440.2714 (West)
                                                   been discovered, there must      of Michigan that have
                                                   have been an explicit            exhaustively examined
                                                   warranty.                        Michigan law and have
                                                                                    predicted that the Michigan
                                                   Gernhardt v. Winnebago           Supreme Court would require
                                                   Indus., 2006 WL 334242, at       that a consumer be in privity of
                                                   *4 (E.D. Mich. Feb. 13,          contract with a remote
                                                   2006)                            manufacturer to state a breach
                                                                                    of implied warranty claim
                                                                                    seeking purely economic
                                                                                    damages under § 440.2314”
                                                                                    Harnden v. Ford Motor Co.,
                                                                                    408 F. Supp. 2d 315, 322 (E.D.
                                                                                    Mich. 2005) aff’d sub nom.
                                                                                    Harnden v. Jayco, Inc., 496
                                                                                    F.3d 579 (6th Cir. 2007)
MINNESOTA            4 years from date of          “Under Minnesota law, to         Not necessarily. “Those who     Minn. Stat. Ann. § 336.2-314      Difference between value
                     purchase.                     prevail on claim that            purchase, use, or otherwise     (West)                            of goods accepted and value
                                                   fraudulent concealment tolls     acquire warranted goods have                                      if warranted.
                     M.S.A. § 336.2-725            statute of limitations on        standing to sue for purely
                                                   contract claim under Uniform     economic losses. Those who                                        Minn. Stat. Ann. § 336.2-
                                                   Commercial Code (UCC),           lack any such connection to the                                   714 (West)
                                                   plaintiff must show that         warranted goods must
                                                   defendant fraudulently           demonstrate physical injury or
                                                   concealed the very existence     property damage before
                                                   of facts that establish the      economic losses are
                                                   cause of action and that         recoverable.”
                                                   plaintiff was actually unaware
                                                   of these facts. M.S.A. §         Minnesota Min. & Mfg. Co. v.
                                                   336.2–725(1).”                   Nishika Ltd., 565 N.W.2d 16,
                                                                                    21 (Minn. 1997)
                                                   Marvin Lumber & Cedar Co.
                                                   v. PPG Indus., Inc., 223 F.3d
                                                   873 (8th Cir. 2000)
MISSISSIPPI          6 years from date of sale.    Accrues when breach occurs,      Privity not required.               Miss. Code. Ann. § 75-2-314   Difference between value
                                                   regardless of lack of                                                (West)                        of goods accepted and value
                     Miss. Code. Ann. § 75-2-725   knowledge of breach. Breach      “In all causes of action for                                      if warranted.
                     (West)                        occurs when tender of            personal injury or property
                                                   delivery is made. Miss. Code     damage or economic loss                                           Miss. Code. Ann. § 75-2-
                                                                                    brought on account of                                             714 (West)

Page 9 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law      Statute of Limitations                                              Privity Requirement             Cause of Action Elements              Available Damages            Other
                                                               Limitations
                                                       Ann. § 75-2-725.                 negligence, strict liability or
                                                                                        breach of warranty, including
                                                                                        actions brought under the
                                                                                        provisions of the Uniform
                                                                                        Commercial Code, privity shall
                                                                                        not be a requirement to
                                                                                        maintain said action.”
                                                                                        Miss. Code. Ann. § 11-7-20
                                                                                        (West)
MISSOURI             4 years                           Owen v. Gen. Motors Corp.,       Privity not required. “Under      Mo. Ann. Stat. § 400.2-314         “In cases involving a breach
                                                       i2006 WL 2808632, at *6-7        Missouri law, a remote            (West)                             of implied warranty, the
                     Mo. Ann. Stat. § 400.2-           (W.D. Mo. Sept. 28, 2006)        purchaser may bring suit                                             general measure of damages
                     725 (West)                        (no equitable tolling based on   against the manufacturer for                                         is the lower of the cost of
                                                       equitable principles due to      breach of implied warranties.”                                       repair or diminution in value
                                                       manufacturer having greater                                                                           unless the facts require a
                                                       knowledge of defect or lack      Renaissance Leasing, LLC v.                                          different standard. Schulze v.
                                                       of discovery of defect during    Vermeer Mfg. Co., 322 S.W.3d                                         C & H Builders, 761 S.W.2d
                                                       the warranty period).            112, 129 (Mo. 2010)                                                  219, 223 (Mo.App.1988).”
                                                                                                                                                             Plunk v. Hedrick Concrete
                                                                                                                                                             Products Corp., 870 S.W.2d
                                                                                                                                                             942, 944 (Mo. Ct. App. 1994)
                                                                                                                                                             V.A.M.S. 400.2-714
                                                                                                                                                             Mo. Ann. Stat. § 400.2-714
                                                                                                                                                             (West)
MONTANA              (1) An action for breach of any   Equitable tolling permitted.     Privity not required.             1) Unless excluded or              (1) Where the buyer has
                     contract for sale must be         See In re MSR Exploration,                                         modified (30-2-316), a             accepted goods and given
                     commenced within 4 years          Ltd., 147 B.R. 560, 568 (D.      Most courts now follow the        warranty that the goods shall      notification (subsection (3) of
                     after the cause of action has     Mont. Br. 1992)                  rule set forth in Henningsen v.   be merchantable is implied in      30-2-607) the buyer may
                     accrued. By the original                                           Bloomfield Motors, Inc., 32       a contract for their sale if the   recover as damages for any
                     agreement the parties may                                          N.J. 358, 161 A.2d 69, which      seller is a merchant with          nonconformity of tender the
                     reduce the period of limitation                                    holds the remote manufacturer     respect to goods of that kind.     loss resulting in the ordinary
                     to not less than 1 year but may                                    liable for implied                Under this section the serving     course of events from the
                     not extend it.(2) A cause of                                       warranties.The evidence           for value of food or drink to be   seller’s breach as determined
                     action accrues when the                                            supports the district court’s     consumed either on the             in any manner which is
                     breach occurs, regardless of                                       findings that such implied        premises or elsewhere is a         reasonable.(2) The measure
                     the aggrieved party’s lack of                                      warranties did exist and they     sale.(2) Goods to be               of damages for breach of
                     knowledge of the breach. A                                         were breached.                    merchantable must be at least      warranty is the difference at
                     breach of warranty occurs                                          Whitaker v. Farmhand, Inc.,       such as:(a) pass without           the time and place of
                     when tender of delivery is                                         173 Mont. 345, 353, 567 P.2d      objection in the trade under the   acceptance between the value
                     made, except that where a                                          916, 920 (1977)                   contract description; and(b) in    of the goods accepted and the
                     warranty explicitly extends to                                                                       the case of fungible goods, are    value they would have had if
                     future performance of the                                                                            of fair average quality within     they had been as warranted,
                     goods and discovery of the                                                                           the description; and(c) are fit    unless special circumstances
                     breach must await the time of                                                                        for the ordinary purposes for      show proximate damages of a
                     such performance the cause of                                                                        which such goods are used;         different amount.(3) In a
                     action accrues when the                                                                              and(d) run, within the             proper case any incidental
                     breach is or should have been                                                                        variations permitted by the        and consequential damages
                     discovered.(3) Where an                                                                              agreement, of even kind,           under the next section may
                     action commenced within the                                                                          quality and quantity within
Page 10 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                         Tolling of Statute of
         State Law       Statute of Limitations                                            Privity Requirement           Cause of Action Elements           Available Damages            Other
                                                             Limitations
                     time limited by subsection (1)                                                                     each unit and among all units also be recovered.
                     is so terminated as to leave                                                                       involved; and(e) are
                     available a remedy by another                                                                      adequately contained,             Mont. Code Ann. § 30-2-714
                     action for the same breach                                                                         packaged, and labeled as the      (West)
                     such other action may be                                                                           agreement may require; and(f)
                     commenced after the                                                                                conform to the promises or
                     expiration of the time limited                                                                     affirmations of fact made on
                     and within 6 months after the                                                                      the container or label if any.(3)
                     termination of the first action                                                                    Unless excluded or modified
                     unless the termination resulted                                                                    (30-2-316) other implied
                     from voluntary discontinuance                                                                      warranties may arise from
                     or from dismissal for failure or                                                                   course of dealing or usage of
                     neglect to prosecute.(4) This                                                                      trade.
                     section does not alter the law
                     on tolling of the statute of                                                                       Mont. Code Ann. § 30-2-314
                     limitations nor does it apply to                                                                   (West)
                     causes of action which have
                     accrued before this code
                     becomes effective.
                     Mont. Code Ann. § 30-2-725
                     (West)
NEBRASKA             4 years from date of delivery.  In their Complaint, Plaintiffs   Not required.                 (1) Unless excluded or             (1) Where the buyer has
                                                     alleged facts to support the                                   modified (section 2-316), a        accepted goods and given
                     Neb.Rev.St.U.C.C. § 2-725(1). claim that Defendants              “An implied warranty of       warranty that the goods shall      notification (subsection (3) of
                                                     committed acts of fraudulent     merchantability that protects be merchantable is implied in a    section 2-607) he may
                     Controlled Environments                                          the ultimate buyer-user in that
                     Const., Inc. v. Key Indus.      concealment which, if                                          contract for their sale if the     recover as damages for any
                                                     accepted as true, would result   chain. Neb.Rev.St.U.C.C. §§   seller is a merchant with          nonconformity of tender the
                     Refrigeration Co., 266 Neb.                                      2–314”
                     927, 934 (2003)                 in an equitable tolling of the                                 respect to goods of that kind.     loss resulting in the ordinary
                                                     applicable statute of            Peterson v. N. Am. Plant      Under this section the serving     course of events from the
                     “We hold that under current     limitations.                     Breeders, 218 Neb. 258 (1984) for value of food or drink to be   seller’s breach as determined
                     Nebraska law a breach of                                                                       consumed either on the             in any manner which is
                     warranty claim, alleging only In re Saturn L-Series Timing                                     premises or elsewhere is a         reasonable.(2) The measure
                     economic loss, is governed      Chain Products Liab. Litig.,                                   sale.(2) Goods to be               of damages for breach of
                     solely by the UCC statute of    No. 8:07CV298, 2008 WL                                         merchantable must be at least      warranty is the difference at
                     limitations found in § 2–725.” 4866604, at *5 (D. Neb. Nov.                                    such as(a) pass without            the time and place of
                                                     7, 2008)                                                       objection in the trade under the   acceptance between the value
                     Gillette Dairy, Inc. v. Mallard                                                                contract description; and(b) in    of the goods accepted and the
                     Mfg. Corp., 707 F.2d 351, 354                                                                  the case of fungible goods, are    value they would have had if
                     (8th Cir. 1983)                                                                                of fair average quality within     they had been as warranted,
                                                                                                                    the description; and(c) are fit    unless special circumstances
                                                                                                                    for the ordinary purposes for      show proximate damages of a
                                                                                                                    which such goods are used;         different amount.(3) In a
                                                                                                                    and(d) run, within the             proper case any incidental
                                                                                                                    variations permitted by the        and consequential damages
                                                                                                                    agreement, of even kind,           under the next section may
                                                                                                                    quality and quantity within        also be recovered.
                                                                                                                    each unit and among all units
                                                                                                                    involved; and(e) are adequately    Neb. Rev. Stat. Ann. § UCC §
                                                                                                                    contained, packaged, and           2-714 (West)
                                                                                                                    labeled as the agreement may
                                                                                                                    require; and(f) conform to the
                                                                                                                    promises or affirmations of fact
Page 11 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                              Privity Requirement             Cause of Action Elements              Available Damages            Other
                                                              Limitations
                                                                                                                           made on the container or label
                                                                                                                           if any.(3) Unless excluded or
                                                                                                                           modified (section 2-316) other
                                                                                                                           implied warranties may arise
                                                                                                                           from course of dealing or usage
                                                                                                                           of trade.
                                                                                                                           Neb. Rev. Stat. Ann. § UCC §
                                                                                                                           2-314 (West)
NEVADA               4 years from date of sale.       “The Nevada Supreme Court         Privity required.               1. Where the buyer has                1. Where the buyer has
                                                      has adopted the ‘discovery                                        accepted goods and given              accepted goods and given
                     Nev. Rev. Stat. Ann. §           rule,’ holding that the statute   “In Amundsen v. Ohio Brass      notification (subsection 3 of         notification (subsection 3 of
                     104.2725 (West)                  of limitations in a breach of     Co., the Nevada Supreme         NRS 104.2607) the buyer may           NRS 104.2607) the buyer
                                                      warranty claim begins to toll     Court indicated that a claim forrecover as damages for any            may recover as damages for
                                                      when a plaintiff knows or         breach of implied warranty      nonconformity of tender the           any nonconformity of tender
                                                      reasonably should know of         cannot be maintained in the     loss resulting in the ordinary        the loss resulting in the
                                                      the breach.” Bemis v. Estate      absence of privity”             course of events from the             ordinary course of events
                                                      of Bemis, 114 Nev. 1021,          Gillson v. City of Sparks, 2007 seller’s breach as determined in      from the seller’s breach as
                                                      1028 (Nev.1997)                   WL 839252, at *5 (D. Nev.       any manner which is                   determined in any manner
                                                                                        Mar. 19, 2007)                  reasonable.2. The measure of          which is reasonable.2. The
                                                      Herrera v. Toyota Motor                                           damages for breach of warranty        measure of damages for
                                                      Sales, U.S.A., 2010 WL                                            is the difference at the time and     breach of warranty is the
                                                      3385336, at *1 (D. Nev.                                           place of acceptance between           difference at the time and
                                                      Aug. 23, 2010)                                                    the value of the goods accepted       place of acceptance between
                                                                                                                        and the value they would have         the value of the goods
                                                                                                                        had if they had been as               accepted and the value they
                                                                                                                        warranted, unless special             would have had if they had
                                                                                                                        circumstances show proximate          been as warranted, unless
                                                                                                                        damages of a different                special circumstances show
                                                                                                                        amount.3. In a proper case any        proximate damages of a
                                                                                                                        incidental and consequential          different amount.3. In a
                                                                                                                        damages under the next section        proper case any incidental
                                                                                                                        may also be recovered.                and consequential damages
                                                                                                                                                              under the next section may
                                                                                                                           Nev. Rev. Stat. Ann. §             also be recovered.
                                                                                                                           104.2714 (West)
                                                                                                                                                              Nev. Rev. Stat. Ann. §
                                                                                                                                                              104.2714 (West)
NEW HAMPSHIRE        4 years from date of sale for    Equitable tolling may be      Not required. Dalton v. Stanley        (1) Unless excluded or             (1) Where the buyer has
                     breach of warranty, express or   applicable, but mere promises Solar & Stove, Inc., 629 A.2d          modified (Section 2-316), a        accepted goods and given
                     implied. N.H. Rev. Stat. Ann.    to repair or replace after    794, 797 (N.H. 1993)                   warranty that the goods shall      notification (subsection (3) of
                     § 382-A:2-725.                   delivery, or assurances of                                           be merchantable is implied in a    Section 2-607) he may
                                                      performance, do not                                                  contract for their sale if the     recover as damages for any
                                                      themselves support equitable                                         seller is a merchant with          non-conformity of tender the
                                                      tolling. In re Dynaco Corp.,                                         respect to goods of that kind.     loss resulting in the ordinary
                                                      200 B.R. 750, 759 (D.N.H.                                            Under this section the serving     course of events from the
                                                      Br. 1996)                                                            for value of food or drink to be   seller’s breach as determined
                                                                                                                           consumed either on the             in any manner which is
                                                                                                                           premises or elsewhere is a         reasonable.(2) The measure
                                                                                                                           sale.(2) Goods to be               of damages for breach of
                                                                                                                           merchantable must be at least      warranty is the difference at
                                                                                                                           such as(a) pass without            the time and place of
Page 12 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                         Tolling of Statute of
         State Law      Statute of Limitations                                           Privity Requirement            Cause of Action Elements                Available Damages            Other
                                                             Limitations
                                                                                                                      objection in the trade under the     acceptance between the value
                                                                                                                      contract description; and(b) in      of the goods accepted and the
                                                                                                                      the case of fungible goods, are      value they would have had if
                                                                                                                      of fair average quality within       they had been as warranted,
                                                                                                                      the description; and(c) are fit      unless special circumstances
                                                                                                                      for the ordinary purposes for        show proximate damages of a
                                                                                                                      which such goods are used;           different amount.(3) In a
                                                                                                                      and(d) run, within the               proper case any incidental
                                                                                                                      variations permitted by the          and consequential damages
                                                                                                                      agreement, of even kind,             under the next section may
                                                                                                                      quality and quantity with each       also be recovered.
                                                                                                                      unit and among all units
                                                                                                                      involved; and(e) are                 N.H. Rev. Stat. Ann. § 382-
                                                                                                                      adequately contained,                A:2-714
                                                                                                                      packaged, and labeled as the
                                                                                                                      agreement may require; and(f)
                                                                                                                      conform to the promises or
                                                                                                                      affirmations of fact made on
                                                                                                                      the container or label if any.(3)
                                                                                                                      Unless excluded or modified
                                                                                                                      (Section 2-316) other implied
                                                                                                                      warranties may arise from
                                                                                                                      course of dealing or usage of
                                                                                                                      trade
                                                                                                                      N.H. Rev. Stat. Ann. § 382-
                                                                                                                      A:2-314
NEW JERSEY           4 years for property damages    Fraudulent concealment tolls   “New Jersey does not require      New Jersey has adopted the           (1) Where the buyer has
                     on warranty theory.             statute of limitations.        privity between a plaintiff and   Uniform Commercial Code              accepted goods and given
                                                                                    defendant for such claims.        (“UCC”) which provides, in           notification (subsection (3) of
                     N.J. Sta. Ann. § 2A:14-1; N.J. Foodtown v. Sigma Mktg.         Spring Motors Dist., Inc. v.      pertinent part, “that for goods      12A:2-607) he may recover
                     Stat. Ann. § 12A:2-725.        Sys., Inc., 518 F. Supp. 485,   Ford Motor Company, 98 N.J.       to be merchantable they must at      as damages for any non-
                                                    488 (D.N.J. 1980)               555, 561, 489 A.2d 660            least”: “(a) pass without            conformity of tender the loss
                                                                                    (1985)”                           objection in the trade under the     resulting in the ordinary
                                                                                                                      contract description; ... (c) [be]   course of events from the
                                                                                    Montich v. Miele USA, Inc.,       fit for the ordinary purposes for    seller’s breach as determined
                                                                                    849 F. Supp. 2d 439, 454          which such goods are used; and       in any manner which is
                                                                                    (D.N.J. 2012)                     ... (f) conform to the promises      reasonable.(2) The measure
                                                                                                                      or affirmations of fact made on      of damages for breach of
                                                                                                                      the container or label if any.”      warranty is the difference at
                                                                                                                      N.J. Stat. Ann. § 12A:2–314          the time and place of
                                                                                                                                                           acceptance between the value
                                                                                                                      Montich v. Miele USA, Inc.,          of the goods accepted and the
                                                                                                                      849 F. Supp. 2d 439, 454             value they would have had if
                                                                                                                      (D.N.J. 2012)                        they had been as warranted,
                                                                                                                                                           unless special circumstances
                                                                                                                                                           show proximate damages of a
                                                                                                                                                           different amount.(3) In a
                                                                                                                                                           proper case any incidental
                                                                                                                                                           and consequential damages
                                                                                                                                                           under the next section may
                                                                                                                                                           also be recovered.

Page 13 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                         Tolling of Statute of
         State Law      Statute of Limitations                                           Privity Requirement            Cause of Action Elements              Available Damages                       Other
                                                             Limitations
                                                                                                                                                         N.J. Stat. Ann. § 12A:2-714
                                                                                                                                                         (West)
NEW MEXICO           4 years from tender of          Cause of action accrues when Not required.                       (1) Unless excluded or             “The UCC also establishes
                     delivery of goods for breach    the breach occurs, regardless                                    modified (Section 2-316), a        the remedies available under
                     of warranty.                    of the party’s lack of        Perfetti v. McGhan Med., 662       warranty that the goods shall      a cause of action for breach
                                                     knowledge of the breach.      P.2d 646, 655 (N.M. Ct. App.       be merchantable is implied in a    of warranty. ‘For breach of
                     NMSA 1978, § 55-2-725(1).                                     1983)                              contract for their sale if the     warranty the buyer may
                                                     NMSA § 55-2-725(2).                                              seller is a merchant with          recover direct, incidental, and
                                                                                                                      respect to goods of that kind.     consequential damages.’”
                                                                                                                      Under this section the serving
                                                                                                                      for value of food or drink to be   Badilla v. Wal-Mart Stores E.
                                                                                                                      consumed either on the             Inc., 2015-NMSC-029, 357
                                                                                                                      premises or elsewhere is a         P.3d 936, 941 (internal
                                                                                                                      sale.(2) Goods to be               citation omitted)
                                                                                                                      merchantable must be at least
                                                                                                                      such as:(a) pass without
                                                                                                                      objection in the trade under the
                                                                                                                      contract description; and(b) in
                                                                                                                      the case of fungible goods, are
                                                                                                                      of fair average quality within
                                                                                                                      the description; and(c) are fit
                                                                                                                      for the ordinary purposes for
                                                                                                                      which such goods are used;
                                                                                                                      and(d) run, within the
                                                                                                                      variations permitted by the
                                                                                                                      agreement, of even kind,
                                                                                                                      quality and quantity within
                                                                                                                      each unit and among all units
                                                                                                                      involved; and(e) are adequately
                                                                                                                      contained, packaged and
                                                                                                                      labeled as the agreement may
                                                                                                                      require; and(f) conform to the
                                                                                                                      promises or affirmations of fact
                                                                                                                      made on the container or label
                                                                                                                      if any.(3) Unless excluded or
                                                                                                                      modified (Section 2-316) other
                                                                                                                      implied warranties may arise
                                                                                                                      from course of dealing or usage
                                                                                                                      of trade.
                                                                                                                      N.M. Stat. Ann. § 55-2-314
                                                                                                                      (West)
NEW YORK             4 years for claim based on      As the foregoing language       Privity required: there is no    “The implied warranty of           If privity exists, direct and     Manifestation of defect
                     breach of warranty. N.Y. UCC makes clear, the statute of        implied warranty of              merchantability provides that      consequential damages             required.
                     § 2-725.                        limitations begins to run “on   merchantability to a remote      goods will be fit for the          resulting from product’s
                                                     tender of delivery.” Accrual    purchaser not in privity with    ordinary purposes for which        failure can be recovered.     Feinstein v. Firestone Tire &
                     Any claim sounding in breach is extended to the time of         the manufacturer, who has        they are used (see, UCC 2–                                       Rubber Co., 535 F.Supp. 595,
                     of contract arising out of the  discovery of the breach only    sustained no personal injury     314[2][c]; Gordon v. Ford          All-O-Matic Indus., Inc. v.   603 (S.D.N.Y.1982) (holding
                     contract of sale and/or breach in cases of explicit extension   but only economic loss Hole v.   Motor Co., 260 A.D.2d 164,         Southern Specialty Paper      that there is no cause of
                     of express or implied warranty of the warranty at issue to      Gen. Motors Corp., 83 A.D.2d     165, 687 N.Y.S.2d 369; Butler      Co., Inc. 49 A.D. 2d 935 (2d. action for a latent defect
                     accrued on the date of delivery future performance.             715 (N.Y. App. Div. 1981)        v. Interlake Corp., 244 A.D.2d     Dept. 1975)                   which never manifests itself);
                     of the Motor Home—              Additionally, knowledge of a                                                                                                      Weaver v. Chrysler Corp.,
Page 14 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                         Tolling of Statute of
         State Law       Statute of Limitations                                             Privity Requirement               Cause of Action Elements              Available Damages                     Other
                                                             Limitations
                     November 18, 2005”             defect has no effect whatever                                           913, 915, 665 N.Y.S.2d 192)”                                       172 F.R.D. 96, 99
                                                    on the running of the statute.                                                                                                             (S.D.N.Y.1997) (stating that
                     Jackson v. Eddy’s LI RV Ctr., Statler v. Dell, Inc., 775                                               Episcopal Church Home of W.                                        it “is well established that
                     Inc., 845 F. Supp. 2d 523, 531 F.Supp.2d 474, 481                                                      New York, Inc. v. Bulb Man,                                        purchasers of an allegedly
                     (E.D.N.Y. 2012)                (E.D.N.Y.2011)”                                                         Inc., 274 A.D.2d 961, 961, 710                                     defective product have no
                                                                                                                            N.Y.S.2d 503, 504 (2000)                                           legally recognizable claim
                                                      Jackson v. Eddy’s LI RV                                                                                                                  where the alleged defect has
                                                      Ctr., Inc., 845 F. Supp. 2d                                                                                                              not manifested itself in the
                                                      523, 531 (E.D.N.Y. 2012)                                                                                                                 product they own”)
NORTH                4 years for contract or breach “Outside the exceptions            In this jurisdiction, in order for   Implied in contract for sale if (1) Where the buyer has
CAROLINA             of warranty actions based on   created by G.S. Chapter 99B,       a consumer to sue for breach of      seller is a merchant with       accepted goods and given
                     the sale of goods, in which    the general rule is that privity   warranty there must be privity       respect to goods of that kind.  notification (subsection (3) of
                     damages are to the product     is required to assert a claim      of contract between the              Goods must:                     G.S. 25-2-607) he may
                     itself.                        for breach of an implied           plaintiff and the defendant.                                         recover as damages for any
                                                    warranty involving only            Generally, therefore,                     a)    pass without         nonconformity of tender the
                     N.C. Gen. Stat. § 25-2-725(1). economic loss. See Holland v.      consumers have no cause of                      objection in the     loss resulting in the ordinary
                                                    Edgerton, 85 N.C.App. 567,         action against a manufacturer                   trade;               course of events from the
                                                    355 S.E.2d 514 (1987)”             of a product                              b)    in the case of       seller’s breach as determined
                                                      Sharrard, McGee & Co., P.A. Lyon v. Shelter Res. Corp., 40                       fungible goods, are in any manner which is
                                                                                                                                       of fair average      reasonable.(2) The measure
                                                      v. Suz’s Software, Inc., 100 N.C. App. 557, 560, 253                                                  of damages for breach of
                                                      N.C. App. 428, 432, 396      S.E.2d 277, 280 (1979)                              quality;
                                                                                                                                                            warranty is the difference at
                                                      S.E.2d 815, 818 (1990)                                                     c)    are fit for the      the time and place of
                                                                                                                                       ordinary purposes    acceptance between the value
                                                                                                                                       for which such       of the goods accepted and the
                                                                                                                                       goods are used;      value they would have had if
                                                                                                                                                            they had been as warranted,
                                                                                                                                 d)    run, within the      unless special circumstances
                                                                                                                                       variation permitted show proximate damages of a
                                                                                                                                       by the agreement, of different amount.(3) In a
                                                                                                                                       even kind, quality,  proper case any incidental
                                                                                                                                       and quantity;        and consequential damages
                                                                                                                                 e)    are adequately       under the next section [§ 25-
                                                                                                                                       contained, packaged, 2-715] may also be recovered.
                                                                                                                                       and labeled; and     N.C. Gen. Stat. Ann. § 25-2-
                                                                                                                                 f)    conform to the         714
                                                                                                                                       promises or
                                                                                                                                       affirmations of fact
                                                                                                                                       made on the
                                                                                                                                       container or label
                                                                                                                            N.C.G.S.A. § 25-2-314.
NORTH DAKOTA         4 years from date of tender.     “Under South Dakota law, a       Privity required.                (1) Unless excluded or                Where the buyer has accepted
                                                      defendant may be equitably                                        modified (§ 57A-2-316), a             goods and given notification
                     “Breach of warranty claims       estopped from raising the        “It was decided in federal court warranty that the goods shall         (subsection (3) of § 57A-2-
                     under the Uniform                statute of limitations as a      on the basis of South Dakota     be merchantable is implied in a       607) he may recover as
                     Commercial Code “must be         defense to a warranty claim.     law that “lack of privity is no  contract for their sale if the        damages for any
                     commenced within four years      See L.R. Foy Constr. v. S.D.     defense in South Dakota in a     seller is a merchant with             nonconformity of tender the
                     after the cause of action has    State Cement Plant, 399          breach of implied warranty       respect to goods of that kind.        loss resulting in the ordinary
                     accrued.” SDCL 57A–2–            N.W.2d 340, 343–46               action by a remote buyer         Under this section the serving        course of events from the
                     725(1). Under § 2–725(2) of      (S.D.1987). In order to meet     against a manufacturer even      for value of food or drink to be      seller’s breach as determined
Page 15 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                           Privity Requirement             Cause of Action Elements              Available Damages            Other
                                                               Limitations
                     the Uniform Commercial          the elements of equitable        though the buyer seeks only the   consumed either on the              in any manner which is
                     Code, “[a] cause of action      estoppel, plaintiff must show:   recovery of damages for           premises or elsewhere is a          reasonable.(2) The measure
                     accrues when the breach         (1) that defendant made a        economic losses.” Horizons,       sale.(2) Goods to be                of damages for breach of
                     occurs, regardless of the       false representation or          Inc. v. Avco Corp., 551 F.Supp.   merchantable must be at least       warranty is the difference at
                     aggrieved party’s lack of       concealment of fact; (2) that    771, 777-78 (W.D.S.D.1982),       such as(a) Pass without             the time and place of
                     knowledge of the breach.”       plaintiff was without            modified on other grounds, 714    objection in the trade under the    acceptance between the value
                     SDCL 57A– 2–725(2). Under knowledge of the real facts;           F.2d 862 (8th Cir.1983).”         contract description; and(b) In     of the goods accepted and the
                     the circumstances of this case, (3) that defendant made the                                        the case of fungible goods, are     value they would have had if
                     the alleged breach of warranty representation or concealment     Cundy v. Int’l Trencher Serv.,    of fair average quality within      they had been as warranted,
                     occurred when tender of         with the intention that it       Inc., 358 N.W.2d 233, 240         the description; and(c) Are fit     unless special circumstances
                     delivery was made.”             should be acted upon; and (4)    (S.D. 1984)                       for the ordinary purposes for       show proximate damages of a
                                                     that plaintiff relied upon the                                     which such goods are used;          different amount.(3) In a
                     Nw. Pub. Serv. v. Union         misrepresentation or                                               and(d) Run, within the              proper case any incidental
                     Carbide Corp., 115 F. Supp.     concealment to its prejudice                                       variations permitted by the         and consequential damages
                     2d 1164, 1171 (D.S.D. 2000) or injury. Id. at 344 (citation                                        agreement, of even kind,            under § 57A-2-715 may also
                                                     omitted)”                                                          quality and quantity within         be recovered.
                                                                                                                        each unit and among all units
                                                     Nw. Pub. Serv. v. Union                                            involved; and(e) Are                S.D. Codified Laws § 57A-2-
                                                     Carbide Corp., 115 F. Supp.                                        adequately contained,               714
                                                     2d 1164, 1171 (D.S.D. 2000)                                        packaged, and labeled as the
                                                                                                                        agreement may require; and(f)
                                                                                                                        Conform to the promises or
                                                                                                                        affirmations of fact made on
                                                                                                                        the container or label if any.(3)
                                                                                                                        Unless excluded or modified
                                                                                                                        (§ 57A-2-316) other implied
                                                                                                                        warranties may arise from
                                                                                                                        course of dealing or usage of
                                                                                                                        trade.
                                                                                                                        S.D. Codified Laws § 57A-2-
                                                                                                                        314
OHIO                 4 years from date of sale.      There is no tolling based on     Privity required: Curl v.         “This court has previously          Economic loss only.
                     R.C. § 1302.98                  discovery of the breach. R.C.    Volkswagon of Am., Inc., 114      found that an action for breach
                                                     § 1302.98(b).                    Ohio St.3d 266, 871 N.E.2d        of implied warranty in tort         Diversified Capping Equip.,
                                                                                      1141, 1147– 48 (2007) (“In        requires the following              Inc. v. Clinton Pattern Works,
                                                                                      Ohio, damages are recoverable     elements: 1) the existence of a     Inc., 2002 WL 537998, at *5
                                                                                      for breach of implied             defect; 2) the defect was           (Ohio Ct. App. Apr. 12, 2002)
                                                                                      warranties only if there is       present at the time the product
                                                                                      privity of contract between the   left the hands of the
                                                                                      parties.”)                        manufacturer; and 3) the
                                                                                                                        plaintiff’s injury was directly
                                                                                                                        and proximately caused by the
                                                                                                                        defect”
                                                                                                                        Johnson v. Monsanto Co.,
                                                                                                                        2002-Ohio-4613, ¶ 26
OKLAHOMA             5 years for breach of warranty Accrues from time of              Not required.                     Implied in contract for sale if     Difference at time and place
                     under UCC.                     delivery, not time of                                               seller is a merchant with           of acceptance between value
                                                    discovery of defect.              Old Albany Estates, Ltd. v.       respect to goods of the kind.       of goods accepted and value
                     Okla. Stat. tit. 12A, § 2-725.                                   Highland Carpet Mills, Inc.,      Must:                               they would have had if they
                                                    12A Okla. St. Ann. § 2-725        604 P.2d 849, 852 (Okla.                                              had been as warranted.
                                                                                                                          a)
Page 16 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                         Tolling of Statute of
         State Law       Statute of Limitations                                       Privity Requirement          Cause of Action Elements              Available Damages         Other
                                                             Limitations
                                                                                 1979)                                  ass without objection in     12A Okla. St. Ann. § 2-714
                                                                                                                        the trade;
                                                                                                                   b)
                                                                                                                        n the case of fungible
                                                                                                                        goods, are of fair average
                                                                                                                        quality;
                                                                                                                   c)
                                                                                                                        re fit for the ordinary
                                                                                                                        purpose for which such
                                                                                                                        goods are used;
                                                                                                                   d)
                                                                                                                        un, within the variation
                                                                                                                        permitted by the
                                                                                                                        agreement, of even kind,
                                                                                                                        quality, and quantity;
                                                                                                                   e)
                                                                                                                        re adequately contained,
                                                                                                                        packaged, and labeled; and
                                                                                                                        f) onform to the promises
                                                                                                                        or affirmations of fact
                                                                                                                        made on the container or
                                                                                                                        label.
                                                                                                                 12A Okla. St. Ann. § 2-314
OREGON               4 years.                        Breach occurs when tender   Privity is required.          Implied in contract for sale if       Economic loss.
                                                     of delivery is made.                                      seller is a merchant with
                     Or. Rev. Stat. Ann. § 72.7250                               Hupp Corp. v. Metered Washer respect to goods of the kind.          Hupp Corp. v. Metered
                                                     Or. Rev. Stat. Ann. §       Serv., 472 P.2d 816, 817 (Or. Goods to be merchantable              Washer Serv., 472 P.2d 816,
                                                     72.7250                     1970)                         must:                                 817 (Or. 1970)

                                                                                                                 (a)    Pass without objection in
                                                                                                                        the trade;
                                                                                                                 (b)    In the case of fungible
                                                                                                                        goods, are of fair average
                                                                                                                        quality within the
                                                                                                                        description;
                                                                                                                 (c)    Are fit for the ordinary
                                                                                                                        purposes for which such
                                                                                                                        goods are used;
                                                                                                                 (d)    Run, within the variations
                                                                                                                        permitted by the
                                                                                                                        agreement, of even kind,
                                                                                                                        quality and quantity;
                                                                                                                 (e)    Are adequately contained,
                                                                                                                        packaged and labeled as
                                                                                                                        the agreement may
                                                                                                                        require; and

Page 17 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                      Tolling of Statute of
         State Law       Statute of Limitations                                          Privity Requirement           Cause of Action Elements              Available Damages                      Other
                                                          Limitations
                                                                                                                     (f)   Conform to the promises
                                                                                                                           or affirmations of fact
                                                                                                                           made on the container or
                                                                                                                           label.
                                                                                                                     Or. Rev. Stat. Ann. § 72.3140.
PENNSYLVANIA         4 years from date of sale.   There is no tolling based on      Privity not required:            To establish a breach of either    Economic loss – difference at
                                                  discovery of the breach.                                           warranty, plaintiffs must show     time of acceptance between
                     13 Pa. Cons.Stat. § 2725                                       “Supreme Court has long held     that the equipment they            value of goods as accepted
                                                   Rufo v. Bastian–Blessing Co.,    that, for breach of the implied  purchased from defendant was       and value would have had if
                                                  417 Pa. 107, 207 A.2d 823,        warranty of merchantability,     defective.                         had been as warranted.
                                                  825–26 (1965) (the statute of     anyone injured by the defective
                                                  limitations for breaches of the   product may sue, and anyone in Altronics of Bethlehem, Inc. v.      Price v. Chevrolet Motor Div.
                                                  implied warranties began to       the distributive chain may be   Repco, Inc., 957 F.2d 1102,         of Gen. Motors Corp., 765
                                                  run on the date of tender of      sued.”                          1104–05 (3d Cir.1992)               A.2d 800, 810 (Pa. Superior
                                                  the goods even though the                                                                             2000)
                                                  defect was not discovered         Williams v. West Penn Power
                                                  until one year after tender).     Co., 502 Pa. 557, 467 A.2d 811
                                                                                    (1983)
RHODE ISLAND         4 years.                     A cause of action accrues         Privity required. Lombardi v.    (1)   That a merchant sold         Economic loss.                  Plaintiff is required to
                                                  when the breach occurs,           Ca. Packing Sales Co., 112             goods;                                                       present proof of defect.
                     Gen. Laws of Rhode Island    regardless of the aggrieved       A.2d 701, 702 (R.I. 1955)                                           See Saber v. Dan Angelone
                     Ann., § 6A-2-725             party’s lack of knowledge of                                       (2)   Which were not               Chevrolet, Inc., 811 A.2d       Gray v. Derderian, 365
                                                  the breach.                                                              ‘merchantab le’ at the       644, 654 (R.I. 2002)            F.Supp.2d 218, 239 (D.R.I.
                                                                                                                           time of sale                                                 2005)
                                                  Gen. Laws of Rhode Island
                                                  Ann., § 6A-2-725.                                                  (3)   Injury and damages to the
                                                                                                                           plaintiff or his property
                                                                                                                     (4)   Caused proximately and
                                                                                                                           in fact by the defective
                                                                                                                           nature of the goods and
                                                                                                                     (5)   Notice to seller of injury
                                                                                                                     Elec. Terminal Corp. v. Cessna
                                                                                                                     Aircraft, 520 A.2d 144, 146
                                                                                                                     (R.I. 1987)
SOUTH CAROLINA       6 years.                     Cause of action accrues           Not required.                    “To recover for breach of the      Economic loss.
                                                  when breach is or should                                           implied warranty of
                     Code of Laws of South        have been discovered.             McHugh v. Carlton, 369           merchantability, a plaintiff       See Hitachi Elec. Devices
                     Carolina 1976 Ann. § 36-2-                                     F.Supp. 1271, 1274 (D.S.C.       must prove (1) a merchant sold     (USA), Inc. v. Platinum
                     725.                         Code of Laws of South             1974)                            goods; (2) the goods were not      Techs., Inc., 621 S.E.2d 38,
                                                  Carolina 1976 Ann. § 36-2-                                         ‘merchantable’ at the time of      40 (S.C. 2005)
                                                  725.                                                               sale; (3) the plaintiff or his
                                                                                                                     property were injured by such
                                                                                                                     goods; (4) the defect or other
                                                                                                                     condition amount to a breach of
                                                                                                                     the implied warranty of
                                                                                                                     merchantability proximately
                                                                                                                     caused the injury; and (5) the
                                                                                                                     plaintiff so injured gave timely
                                                                                                                     notice to the seller.” Brown v.
                                                                                                                     Goodman Mfg. Co., L.P., 2015
Page 18 of 27
                                   50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                       Tolling of Statute of
         State Law       Statute of Limitations                                         Privity Requirement        Cause of Action Elements              Available Damages            Other
                                                           Limitations
                                                                                                                 WL 1006319, at *5 (D.S.D.
                                                                                                                 Mar. 5, 2015)
SOUTH DAKOTA         4 years.                      Permitted if there is         Yes.                           Implied in contract for sale if    Economic loss.
                                                   equitable estoppel, such                                     seller is a merchant re goods of
                     S.D. Codified Laws § 57A-2-   that representations and      Jandreau v. Sheesley           that kind.                         Nw. Pub. Serv. v. Union
                     725.                          concealments were made        Plumbling & Heating Co., 324                                      Carbide Corp., 115
                                                   regarding the defect.         N.W.2d 266, 272 (S.D. 1982); Merchantable goods:                  F.Supp.2d 1164, 1166
                                                                                 Diamond Surface, Inc. v. State                                    (D.S.D. 2000)
                                                    Nw. Pub. Serv. v. Union      Cement Plant Com’n, 583             a) Pass without
                                                   Carbide Corp., 115            N.W.2d 155, 163-65 (S.D.                   objection in the trade
                                                   F.Supp.2d 1164, 1171          1998)                                      under the contract
                                                   (D.S.D. 2000)                                                            description;
                                                                                                                      b)    In the case of
                                                                                                                            fungible goods, are
                                                                                                                            of fair average
                                                                                                                            quality within the
                                                                                                                            description;
                                                                                                                      c)    Are fit for the
                                                                                                                            ordinary purposes
                                                                                                                            for which such
                                                                                                                            goods are used;
                                                                                                                      d)    Run, within the
                                                                                                                            variations permitted
                                                                                                                            by agreement, of
                                                                                                                            even kind, quality,
                                                                                                                            and quantity;
                                                                                                                      e)    Are adequately
                                                                                                                            contained, packaged,
                                                                                                                            and labeled; and
                                                                                                                            f)Conform to the
                                                                                                                            promises of fact
                                                                                                                            made on the
                                                                                                                            container or label if
                                                                                                                            any.
                                                                                                                 S.D. Codified Laws § 57A-2-
                                                                                                                 314
TENNESSEE            Four years.                   No. Claim accrues “when       Yes.                            Implied in contract for sale if    Personal injury and injuries to
                                                   tender of delivery is made”                                   seller is a merchant with          property.
                     Tenn. Code Ann. § 47-2-       regardless of the lack of     Leach v. Wiles, 429 S.W.2d      respect to goods of the kind.
                     725                           knowledge of the breach.      823, 830-31 (Tenn. Ct. App.     Merchantable goods:                 Layman v. Keller Ladders,
                                                                                 1968)                                                              Inc., 455 S.W.2d 594, 596
                                                   Elec. Power Bd. Of                                                 a)    Pass without            (Tenn. 1970)
                                                   Chattanooga v. Monsanto                                                  objection in the
                                                   Co., 879 F.2d 1368, 1376                                                 trade under the
                                                   (6th Cir. 1989)                                                          contract description;
                                                                                                                      b)    In the case of
                                                                                                                            fungible goods, are
                                                                                                                            of fair average
                                                                                                                            quality within the
Page 19 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                        Tolling of Statute of
         State Law       Statute of Limitations                                     Privity Requirement           Cause of Action Elements           Available Damages                     Other
                                                            Limitations
                                                                                                                          description;
                                                                                                                    c)    Are fit for the
                                                                                                                          ordinary purpose for
                                                                                                                          which goods are
                                                                                                                          used;
                                                                                                                    d)    Run, within the
                                                                                                                          variations permitted
                                                                                                                          by the agreement, of
                                                                                                                          even kind, quality,
                                                                                                                          and quantity;
                                                                                                                    e)    Are adequately
                                                                                                                          contained,
                                                                                                                          packaged, and
                                                                                                                          labeled; and
                                                                                                                          f)Conform to the
                                                                                                                          promises or
                                                                                                                          affirmations of fact
                                                                                                                          made on the
                                                                                                                          container or label
                                                                                                                Tenn. Code Annotated § 47-2-
                                                                                                                314.
                                                                                                                Purchaser must show that the
                                                                                                                goods did not measure up to
                                                                                                                the requirements of the
                                                                                                                warranty at the time they were
                                                                                                                delivered. Dan Stern Homes,
                                                                                                                Inc. v. Designer Floors &
                                                                                                                Homes, Inc., 2009 WL
                                                                                                                1910955 at *4 (Tenn. Ct. App.
                                                                                                                June 30, 2009); Hollingsworth
                                                                                                                v. Queen’s Carpet, Inc., 827
                                                                                                                S.W.2d 306 (Tenn. Ct. App.
                                                                                                                1991)
TEXAS                Four years after delivery of   Statute runs from the       No privity required.            Implied in contract for sale.    Economic loss.                 Plaintiff must demonstrate a
                     the goods to the original      time of delivery.                                                                                                           defect in the “condition of
                     buyer.                                                     Nobility Homes of Texas, Inc.   Goods must:                       Nobility Homes of Texas, Inc. the goods that renders them
                                                    Morris v. Cessna Aircraft   v. Shivers, 539 S.W.2d 190                                       v. Shivers, 539 S.W.2d 190     unfit for the ordinary
                     Tex. Bus. & Com. Code Ann.     Co., 833 F.Supp.2d 622,     (Tex. Civ. App. 1976)               a)    Pass without           (Tex. Civ. App. 1976); Signal purposes for which they are
                     § 2.725(b).                    643 (N.D. Tex. 2011)                                                  objection in the       Oil & Gas Co. v. Univ. Oil
                                                                                                                          trade;                                                used.” Manifestation of
                                                                                                                                                 Prods., 572 S.W.2d 320, 327- defect must occur at time left
                                                                                                                    b)    In the case of         28 (Tex. 1978)                 manufacturer’s or seller’s
                                                                                                                          fungible goods, be                                    possession.
                                                                                                                          of fair average
                                                                                                                          quality within the                                   Omni USA, Inc. v. Parker-
                                                                                                                          description                                          Hannifin Corp., 964
                                                                                                                                                                               F.Supp.2d 805, 817, 837
                                                                                                                    c)    Fit for ordinary                                     (S.D. Tex. 2013)
                                                                                                                          purpose in which
                                                                                                                          goods are used

Page 20 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                        Tolling of Statute of
         State Law       Statute of Limitations                                         Privity Requirement       Cause of Action Elements             Available Damages             Other
                                                            Limitations
                                                                                                                     d)      Run, within
                                                                                                                             variations permitted
                                                                                                                             by the agreement, of
                                                                                                                             even kind, quality,
                                                                                                                             and quantity;
                                                                                                                     e)      Be adequately
                                                                                                                             contained,
                                                                                                                             packaged, and
                                                                                                                             labeled; and
                                                                                                                     f)      Conform to the
                                                                                                                             promises or
                                                                                                                             affirmations of fact
                                                                                                                             made on the
                                                                                                                             container or label if
                                                                                                                             any.
                                                                                                                 Tex. Bus. & Com. Code Ann. §
                                                                                                                 2.314
                                                                                                                 Elements:
                                                                                                                     (1)     Merchant sold the
                                                                                                                             goods to the
                                                                                                                             plaintiff;
                                                                                                                     (2)     Goods were
                                                                                                                             unmerchantabl e,
                                                                                                                             i.e., unfit for
                                                                                                                             ordinary purpose;
                                                                                                                     (3)     Plaintiff notified the
                                                                                                                             defendant of the
                                                                                                                             breach;
                                                                                                                     (4)     Plaintiff suffered
                                                                                                                             injury. Omni USA,
                                                                                                                             Inc. v. Parker-
                                                                                                                             Hannifin Corp., 964
                                                                                                                             F.Sup.2d 805, 816
                                                                                                                             (S.D. Tex. 2013)
UTAH                 4 years from sale.             No. Breach occurs “when        Privity required.             Implied in the sale if the seller Utah § 70A-2-725 (UCC § 2-
                                                    tender of delivery is made.”                                 is a merchant. Goods must:        725) only applies to actions in
                     The U.C.C. limitations period                                 Davidson Lumber Sales, Inc.                                     which economic or breach of
                     for breach of contract and      Davidson Lumber Sales, Inc.   v. Bonneville Inv., Inc.,          a) Pass without              contract damages are sought.
                     warranty cases is four years    v. Bonneville Inv., Inc.,     794P.2dll, 18 (Utah 1990)               objection in the        Davidson Lumber Sales, Inc.
                     from the date of the breach of 794P.2dll, 17 (Utah 1990)                                              trade under the         v. Bonneville Inv., Inc.,
                     contract or four years from the                                                                       contract description; 794P.2dll, 17 (Utah 1990)
                     tender of delivery for a breach
                     of warranty. § 2-725. That                                                                       b) In the case of            Economic damages only.
                     section provides in relevant                                                                          fungible goods, are W.R.H., Inc. v. Economy
                     part:(l) An action for breach                                                                         of fair average         Builders Supply,633 P.2d 42
                     of any contract for sale must                                                                         quality;                (Utah 1981)
                     be commenced within four                                                                        c)      Are fit for the
Page 21 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                           Tolling of Statute of
         State Law       Statute of Limitations                                           Privity Requirement         Cause of Action Elements           Available Damages            Other
                                                               Limitations
                     years after the cause of action                                                                          ordinary purposes;
                     has accrued. By the original
                     agreement the parties may                                                                          d)    Run, within the
                     reduce the period of limitation                                                                          variations permitted
                     to not less than one year but                                                                            by the agreement, of
                     may not extend it.(2) A cause                                                                            even kind, quality,
                     of action accrues when the                                                                               and quantity;
                     breach occurs, regardless of                                                                       e)    Are adequately
                     the aggrieved party’s lack of                                                                            contained,
                     knowledge of the breach. A                                                                               packaged, and
                     breach of warranty occurs                                                                                labeled; and
                     when tender of delivery is
                     made, except that where a                                                                          f)    Conform to the
                     warranty explicitly extends to                                                                           promises or
                     future performance of the                                                                                affirmations of fact
                     goods and discovery of the                                                                               made by the
                     breach must await the time of                                                                            container or label
                     such performance the cause of
                     action accrues when the                                                                        Utah § 70A-2-314
                     breach is or should have been
                     discovered.
                     Davidson Lumber Sales, Inc.
                     v. Bonneville Inv., Inc. (Utah
                     1990) 794 P.2d 11, 14
VERMONT              4 years from delivery.            Runs from date of tender of   Privity required.             (1) Unless excluded or           (1) Incidental damages
                                                       delivery.                                                   modified (§ 2- 316), a           resulting from the seller’s
                     The plaintiffs’ cause of action,                             Our case law plainly             warranty that the goods shall    breach include expenses
                     falling squarely within the      9A Vermont Stat. Ann. § 2-  contemplates the existence of    be merchantable is implied in a  reasonably incurred in
                     scope of the Uniform             725; Gus’ Catering, Inc. v. contractual privity before a     contract for their sale if the   inspection, receipt,
                     Commercial Code, is governed Menusoft Sys., 762 A.2d 804, breach of implied warranty          seller is a merchant with        transportation and care and
                     by its four year statute of      806-07 (Vt. 2000)           claim can be raised.             respect to goods of that kind.   custody of goods rightfully
                     limitations. The plaintiffs’                                                                  Under this section the serving   rejected, any commercially
                     claim is for the breach of a                                 Long  Trail House  Condo.  Ass’n
                                                                                  v. Engelberth Const., Inc.       for value of food or drink to be reasonable charges, expenses
                     contract for the sale of cattle                                                               consumed either on the           or commissions in connection
                     and for the breach of express                                (2012) 192  Vt. 322, 336 [59
                                                                                  A.3d 752,  761]                  premises or elsewhere is a sale. with effecting cover and any
                     and implied warranties which                                                                                                   other reasonable expense
                     emanate from those contracts.                                                                 (2) Goods to be merchantable     incident to the delay or other
                     It is the classic type of                                                                     must be at least such as:        breach.(2) Consequential
                     commercial transaction which                                                                                                   damages resulting from the
                     was envisioned by the                                                                         (a) pass without objection in
                                                                                                                   the trade under the contract     seller’s breach include:(a) any
                     Legislature when it adopted                                                                                                    loss resulting from general or
                     Article 2 of the Uniform                                                                      description; and
                                                                                                                                                    particular requirements and
                     Commercial Code. There is a                                                                    (b) in the case of fungible     needs of which the seller at
                     privity of contract. The                                                                       goods, are of fair average      the time of contracting had
                     contract involved a bonded                                                                     quality within the description; reason to know and which
                     cattle dealer and a dairy                                                                      and                             could not reasonably be
                     farmer, both “merchants”                                                                                                       prevented by cover or
                     within the meaning of 9A                                                                       (c) are fit for the ordinary    otherwise; and(b) injury to
                     V.S.A. s 2-104(1). Under 9A                                                                    purposes for which such goods person or property
                     V.S.A. ss 2-714 and 2-715, the                                                                 are used; and                   proximately resulting from
                     types of damages sought by
                     the plaintiffs, with the                                                                       (d) run, within the variations any breach of warranty.

Page 22 of 27
                                    50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                           Tolling of Statute of
         State Law      Statute of Limitations                                          Privity Requirement             Cause of Action Elements              Available Damages             Other
                                                               Limitations
                     exception of punitive damages,                                                                    permitted by the agreement, of Vt. Stat. Ann. tit. 9A, § 2-715
                     are all potentially recoverable                                                                   even kind, quality and quantity (West)
                     for such a breach of contract.                                                                    within each unit and among all
                                                                                                                       units involved; and
                     Aube v. O’Brien (1981) 140
                     Vt. 1, 4 [433 A.2d 298, 300]                                                                      (e) are adequately contained,
                                                                                                                       packaged, and labeled as the
                                                                                                                       agreement may require; and
                                                                                                                       (f) conform to the promises or
                                                                                                                       affirmations of fact made on
                                                                                                                       the container or label if any.
                                                                                                                       (3) Unless excluded or
                                                                                                                       modified (§ 2-316) other
                                                                                                                       implied warranties may arise
                                                                                                                       from course of dealing or
                                                                                                                       usage of trade.
                                                                                                                       Vt. Stat. Ann. tit. 9A, § 2-314
VIRGINIA             Four Years from the time of       Equitable estoppel can be   No privity required.                (1) Unless excluded or             (1) Where the buyer has
                     delivery.                         used to toll statute of                                         modified (§ 8.2- 316), a           accepted goods and given
                                                       limitations.                Lack of privity between             warranty that the goods shall      notification (subsection (3) of
                     The Court finds that a four-                                  plaintiff and defendant shall be    be merchantable is implied in a    § 8.2-607) he may recover as
                     year statute of limitations    City of Bedford v. James       no defense in any action            contract for their sale if the     damages for any
                     governs such claims grounded Leffel & Co., 558 F.2d 216,      brought against the                 seller is a merchant with          nonconformity of tender the
                     upon implied warranties,       217-28 (4th Cir. 1977)         manufacturer or seller of goods     respect to goods of that kind.     loss resulting in the ordinary
                     Va.Code Ann. § 8.2-725                                        to recover damages for breach       Under this section the serving     course of events from the
                     (1991), and that the causes of                                of warranty, express or             for value of food or drink to be   seller’s breach as determined
                     action at bar accrued upon                                    implied, or for negligence,         consumed either on the             in any manner which is
                     tender of delivery, which                                     although the plaintiff did not      premises or elsewhere is a sale.   reasonable.
                     occurred, at latest, upon                                     purchase the goods from the
                     completion of the town-homes.                                 defendant, if the plaintiff was a   (2) Goods to be merchantable       (2) The measure of damages
                                                                                   person whom the manufacturer        must be at least such as           for breach of warranty is the
                     Winchester Homes, Inc. v.                                     or seller might reasonably have                                        difference at the time and
                     Hoover Univ., Inc. (Va. Cir.                                  expected to use, consume, or be     (a) pass without objection in      place of acceptance between
                     Ct. 1992) 27 Va. Cir. 62                                      affected by the goods;              the trade under the contract       the value of the goods
                                                                                   however, this section shall not     description; and                   accepted and the value they
                                                                                   be construed to affect any          (b) in the case of fungible        would have had if they had
                                                                                   litigation pending on June          goods, are of fair average         been as warranted, unless
                                                                                   twenty-nine, nineteen hundred       quality within the description;    special circumstances show
                                                                                   sixty-two. (Code 1950 (Suppl.),     and                                proximate damages of a
                                                                                   s 8-654.3; 1962, c. 476; 1964,                                         different amount.
                                                                                   c. 219.)                            (c) are fit for the ordinary
                                                                                                                       purposes for which such goods (3) In a proper case any
                                                                                   W. J. Rapp Co., Inc. v.             are used; and                   incidental and consequential
                                                                                   Whitlock Equipment Corp.                                            damages under the next
                                                                                   (1981) 222 Va. 80, 85 [279          (d) run, within the variations section [§ 8.2-715] may also
                                                                                   S.E.2d 133, 135]                    permitted by the agreement, of be recovered.
                                                                                                                       even kind, quality and quantity
                                                                                                                       within each unit and among all Va. Code Ann. § 8.2-714
                                                                                                                       units involved; and             (West)

                                                                                                                       (e) are adequately contained,
                                                                                                                       packaged, and labeled as the
Page 23 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                           Tolling of Statute of
         State Law       Statute of Limitations                                            Privity Requirement             Cause of Action Elements             Available Damages            Other
                                                               Limitations
                                                                                                                         agreement may require; and
                                                                                                                         (f) conform to the promises
                                                                                                                         or affirmations of fact made on
                                                                                                                         the container or label if any.
                                                                                                                         (3) Unless excluded or
                                                                                                                         modified (§ 8.2-316) other
                                                                                                                         implied warranties may arise
                                                                                                                         from course of dealing or
                                                                                                                         usage of trade.
                                                                                                                         Va. Code Ann. § 8.2-314
                                                                                                                         (West)
WASHINGTON           4 years from delivery         “At common law, fraudulent         Privity required.                  Implied in contract for sale if   Value of replacement of
                                                   concealment of a cause of                                             seller is a merchant with         product (economic loss).Rev.
                     “In other words, the statute of
                                                   action tolls the statute of        “In light of the pre-Code          respect to goods of the kind.     Code Wash. Ann. 62A.2-
                     limitations period normally   limitations. McMaster v.           position of the Washington         Goods are merchantable when:      714.
                     starts upon delivery of the   Farmer, 76 Wash.App. 464,          court, the Official Comments to
                     goods. Holbrook, Inc. v. Link-469, 886 P.2d 240 (1994),          R.C.W. 62A.2-318, and the          a) Pass without objection in      Or cost of repair. Tacoma
                     Belt Constr. Equip. Co., 103  overruled on other grounds         restrictive trend of the post-     the trade under the contract      Athletic Club, Inc. v. Indoor
                     Wash.App. 279, 284, 12 P.3d   by, Freitag v. McGhie, 133         Code case law, this Court is       description;                      Comfort Sys., Inc., 902 P.2d
                     638 (2000)”                   Wash.2d 816, 947 P.2d 1186         constrained to find that                                             175, 181 (Wash. Ct. App.
                                                                                      contractual privity is a           b) In the case of fungible        1995)
                     Kittitas Reclamation Dist. v. (1997). In order to establish                                         goods, are of fair average
                                                   fraudulent concealment, the        requirement in Washington for
                     Spider Staging Corp., 107                                        recovery under the implied         quality within the description;
                     Wash. App. 468, 472, 27 P.3d plaintiff must show that he or      warranties of the Uniform
                     645, 647 (2001)               she was ignorant of the defect                                        b) Are fit for the ordinary
                                                   and the plaintiff must further     Commercial Code. In light of       purpose for which such goods
                                                   show that the defendant            the admitted absence of privity,   are used;
                                                   engaged in some conduct of         plaintiff is precluded from
                                                   an affirmative nature              recovery for breach of an          c) Run within the variations
                                                   designed to prevent the            implied warranty.”                 permitted by the agreement, of
                                                   plaintiff from becoming                                               even kind, quality, and
                                                                                      Chance v. Richards Mfg. Co.,       quantity;
                                                   aware of the defect. Klehr v.      499 F. Supp. 102, 105 (E.D.
                                                   A.O. Smith Corp., 87 F.3d          Wash. 1980)                        d) Are adequately contained,
                                                   231, 237 (8th Cir.1996), aff’d,                                       packaged, and labeled; and
                                                   521 U.S. 179, 117 S.Ct. 1984,
                                                   138 L.Ed.2d 373 (1997)”                                               e) Conform to the promises
                                                                                                                         or affirmations of fact made on
                                                       Giraud v. Quincy Farm &                                           any container or label.
                                                       Chem., 102 Wash. App. 443,
                                                       452, 6 P.3d 104, 110 (2000)                                       Rev. Code of Wash. Ann.
                                                                                                                         62A.2-314
WEST VIRGINIA        Four Years from the time of       Breach runs from time of       No privity required.             (1) Unless excluded or              (1) Where the buyer has
                     sale.                             delivery, not when defect is                                    modified (section 2-316), a         accepted goods and given
                                                       discovered.                    After discussing the provisions warranty that the goods shall        notification (subsection (3) of
                     W. Va. Code, § 46-2-725                                          of the UCC, which effectively be merchantable is implied in a        § 2-607) he may recover as
                                                       W. Va. Code § 46-2-725         abolished the requirement of     contract for their sale if the      damages for any
                                                                                      privity for a breach of implied seller is a merchant with            nonconformity of tender the
                                                                                      warranties in the sale of goods, respect to goods of that kind.      loss resulting in the ordinary
                                                                                      we said:”It appears to this      Under this section the serving      course of events from the
                                                                                      Court that it is not only the    for value of food or drink to be    seller’s breach as determined
                                                                                      clear trend of the common law consumed either on the                 in any manner which is
Page 24 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                            Tolling of Statute of
         State Law       Statute of Limitations                                            Privity Requirement              Cause of Action Elements               Available Damages           Other
                                                                Limitations
                                                                                      as articulated in other             premises or elsewhere is a          reasonable.
                                                                                      jurisdictions, but also the trend   sale.(2) Goods to be
                                                                                      of modern legislation in West       merchantable must be at least       (2) The measure of
                                                                                      Virginia to recognize the           such as(a) pass without             damages for breach of
                                                                                      problems inherent in complex,       objection in the trade under the    warranty is the difference at
                                                                                      modern commerce concerning          contract description; and(b) in     the time and place of
                                                                                      mass production, mass               the case of fungible goods, are     acceptance between the value
                                                                                      distribution, and mass demand       of fair average quality within      of the goods accepted and the
                                                                                      generated through nation-wide       the description; and(c) are fit     value they would have had if
                                                                                      advertising, and therefore, to      for the ordinary purposes for       they had been as warranted,
                                                                                      provide functional rather than      which such goods are used;          unless special circumstances
                                                                                      arbitrary rules for recovery in     and(d) run, within the              show proximate damages of a
                                                                                      warranty.”                          variations permitted by the         different amount.
                                                                                                                          agreement, of even kind,            (3) In a proper case any
                                                                                      Sewell v. Gregory (1988) 179        quality and quantity within
                                                                                      W.Va. 585, 590 [371 S.E.2d                                              incidental and consequential
                                                                                                                          each unit and among all units       damages under the next
                                                                                      82, 87]                             involved; and(e) are                section may also be
                                                                                      W. Va. Code, § 46A-6-108            adequately contained,               recovered.
                                                                                                                          packaged, and labeled as the
                                                                                                                          agreement may require; and(f)
                                                                                                                          conform to the promises or
                                                                                                                          affirmations of fact made on
                                                                                                                          the container or label if any.(3)
                                                                                                                          Unless excluded or modified
                                                                                                                          (section 2-316) other implied
                                                                                                                          warranties may arise from
                                                                                                                          course of dealing or usage of
                                                                                                                          trade.
                                                                                                                          W. Va. Code Ann. § 46-2-314
                                                                                                                          (West)
WISCONSIN            6 years from the time goods        Runs at time of delivery,     Privity required.                 (1) Unless excluded or                (1) Where the buyer has
                     are delivered.                     not at time of discovery of                                     modified (s. 402.316), a              accepted goods and given
                                                        defect.                       Wisconsin, however, has not       warranty that the goods shall         notification (s. 402.607(3))
                     “Implied warranties cannot,                                      joined those *816 states that     be merchantable is implied in a       the buyer may recover as
                     by their very nature,              Wisc. Stat. Ann. 402.725;     have done so and instead          contract for their sale if the        damages for any
                     explicitly extend to future        Selzer v. Brunsell Bros.,     affirmed the principle that       seller is a merchant with             nonconformity of tender the
                     performance.” Id. at 879.          Ltd. (652 N.W.2d 806          privity of contract must exist    respect to goods of that kind.        loss resulting in the ordinary
                     “Stated differently, the statute   (Wisc. Ct. App. 2002)         between a buyer and seller in     Under this section the serving        course of events from the
                     of limitations will always                                       order to create an implied        for value of food or drink to be      seller’s breach as determined
                     start to run against claims                                      warranty when it adopted strict consumed either on the                  in any manner which is
                     based on implied warranty                                        liability as a tort concept,      premises or elsewhere is a sale.      reasonable.(2) The measure
                     from the time when delivery                                      refusing to abrogate the privity                                        of damages for breach of
                     of the goods is tendered.” 2                                     requirement in warranty law.      (2) Goods to be merchantable          warranty is the difference at
                     William D. Hawkland,                                             Dippel v. Sciano, 37 Wis.2d       must be at least such as:             the time and place of
                     Uniform Commercial Code                                          443, 452-58, 155 N.W.2d 55                                              acceptance between the
                     Series § 2-725:2 (1998)                                          (1967) (dismissing claim for      (a) Pass without objection in
                                                                                                                                                              value of the goods accepted
                     (collecting cases); accord                                       breach of implied warranty for the trade under the contract             and the value they would
                     Lawrence, Lawrence’s                                             lack of privity). Later decisions description; and                      have had if they had been as
                     Anderson on the Uniform                                          have both recognized and          (b) In the case of fungible           warranted, unless special
                     Commercial Code § 2-                                             affirmed the State’s law on the goods, are of fair average              circumstances show
                     725:131 (collecting cases).                                      issue. Twin Disc, Inc. v. Big     quality within the description;       proximate damages of a
                     Thus, Selzer’s implied                                           Bud Tractor, Inc., 582 F.Supp.                                          different amount.(3) In a
Page 25 of 27
                                     50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                                          Tolling of Statute of
         State Law       Statute of Limitations                                           Privity Requirement           Cause of Action Elements             Available Damages           Other
                                                              Limitations
                     warranty claim accrued upon                                      208, 215 (E.D.Wis.1984),        and                           proper case any incidental
                     the delivery of the windows                                      aff’d, 772 F.2d 1329 (7th                                     and consequential damages
                     by at the latest 1990, and the                                   Cir.1985); Paulson v. Olson   (c) Are fit for the ordinary    under s. 402.715 may also be
                     limitation period elapsed six                                    Implement Co., Inc., 107      purposes for which such goods recovered.
                     years later in 1996.                                             Wis.2d 510, 319 N.W.2d 855    are used; and
                                                                                      (1982).                                                       Wis. Stat. Ann. § 402.714
                     Selzer v. Brunsell Bros., Ltd.                                                                 (d) Run, within the variations (West)
                     (Wis. Ct. App. 2002) 257                                         Lamont v. Winnebago           permitted by the agreement, of
                     Wis.2d 809, 827 [652 N.W.2d                                      Industries, Inc. (E.D. Wis.   even kind, quality and quantity
                     806, 814]                                                        2008) 569 F.Supp.2d 806, 815- within each unit and among all
                                                                                      16                            units involved; and
                                                                                                                      (e) Are adequately contained,
                                                                                                                      packaged, and labeled as the
                                                                                                                      agreement may require; and
                                                                                                                      (f) Conform to the promises
                                                                                                                      or affirmations of fact made on
                                                                                                                      the container or label if any.
                                                                                                                      (3) Unless excluded or
                                                                                                                      modified (s. 402.316) other
                                                                                                                      implied warranties may arise
                                                                                                                      from course of dealing or
                                                                                                                      usage of trade.
WYOMING              4 years from the date of the     “A cause of action accrues      Not required.                  a) Unless excluded or modified     (a) Where the buyer has
                     sale                             when the breach occurs,                                        (section 34.1-2-316), a            accepted goods and given
                                                      regardless of the aggrieved     As the rule is applied in      warranty that the goods shall      notification (section 34.1-2-
                     Ogle v. Caterpillar Tractor      party’s lack of knowledge of    Wyoming, privity in contract be merchantable is implied in a      607) he may recover as
                     Co. (Wyo. 1986) 716 P.2d         the breach. A breach of         is not required, as is made    contract for their sale if the     damages for any
                     334, 338                         warranty occurs when tender     clear by the extensive         seller is a merchant with          nonconformity of tender the
                                                      of delivery is made, except     discussion set out above from respect to goods of that kind.      loss resulting in the ordinary
                                                      that where a warranty           Rissler. See also Grynberg v.  Under this section the serving     course of events from the
                                                      explicitly extends to future    Questar Pipeline Co., 70 P.3d for value of food or drink to be    seller’s breach as determined
                                                      performance of the goods and    1, 16 (Utah 2003)              consumed either on the             in any manner which is
                                                      discovery of the breach must    United States Aviation         premises or elsewhere is a sale.   reasonable.
                                                      await the time of such          Underwriters, Inc. v. Dassault (b) Goods to be merchantable
                                                      performance the cause of                                                                          (b) The measure of
                                                                                      Aviation (D. Wyo. 2007) 505    must be at least such as:          damages for breach of
                                                      action accrues when the         F.Supp.2d 1252, 1268
                                                      breach is or should have been                                                                     warranty is the difference at
                                                                                                                     (i) Pass without objection in      the time and place of
                                                      discovered.”                                                   the trade under the contract       acceptance between the value
                                                      Ogle v. Caterpillar Tractor                                    description; and                   of the goods accepted and the
                                                      Co. (Wyo. 1986) 716 P.2d                                        (ii) In the case of fungible      value they would have had if
                                                      334, 338                                                        goods, are of fair average        they had been as warranted,
                                                                                                                      quality within the description;   unless special circumstances
                                                                                                                      and                               show proximate damages of
                                                                                                                                                        a different amount.
                                                                                                                      (iii) Are fit for the ordinary
                                                                                                                      purposes for which such goods (c) In a proper case any
                                                                                                                      are used; and                   incidental and consequential
                                                                                                                                                      damages under the next
                                                                                                                      (iv) Run, within the variations section [§ 34.1-2-715] may
                                                                                                                      permitted by the agreement, of also be recovered.
                                                                                                                      even kind, quality and quantity
Page 26 of 27
                               50-STATE SURVEY OF LAWS REGARDING BREACH OF IMPLIED WARRANTY
                                              Tolling of Statute of
         State Law   Statute of Limitations                           Privity Requirement     Cause of Action Elements        Available Damages   Other
                                                  Limitations
                                                                                            within each unit and among all
                                                                                            units involved; and
                                                                                            (v) Are adequately contained,
                                                                                            packaged, and labeled as the
                                                                                            agreement may require; and
                                                                                            (vi) Conform to the promises
                                                                                            or affirmations of fact made on
                                                                                            the container or label if any.
                                                                                            (c) Unless excluded or
                                                                                            modified (section 34.1-2-316)
                                                                                            other implied warranties may
                                                                                            arise from course of dealing or
                                                                                            usage of trade.




Page 27 of 27
